Exhibt 10.2

STOCK PURCHASE AGREEMENT

by and among

STANDARD FEDERAL BANK NATIONAL ASSOCIATION,

NORTH AMERICAN INTERNATIONAL HOLDING CORPORATION

and

SIRVA WORLDWIDE, INC.

November 9, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

 

 

1.01

Definitions

 

 

1.02

Interpretation

 

2.

Purchase and Sale

 

 

2.01

Purchase and Sale

 

 

2.02

Purchase Price

 

 

2.03

Effective Date

 

 

2.04

Closing

 

 

2.05

Adjustments to Purchase Price

 

3.

Actions Pending Effective Date

 

 

3.01

ERC Actions Prior to Effective Date

 

 

3.02

Forbearances of Parent

 

 

3.03

Forbearances of Buyer

 

4.

Representations and Warranties

 

 

4.01

Disclosure Schedules

 

 

4.02

Intentionally Deleted

 

 

4.03

Representations and Warranties of Parent

 

 

4.04

Representations and Warranties of Buyer

 

 

4.05

No Other Representation or Warranties

 

5.

Covenants

 

 

5.01

Commercially Reasonable Efforts

 

 

5.02

Press Releases

 

 

5.03

Access; Information

 

 

5.04

Regulatory Applications

 

 

5.05

Intentionally Deleted

 

 

5.06

Benefit Plans

 

 

5.07

Tax Matters

 

 

5.08

Notification of Certain Matters

 

 

5.09

Transition

 

 

5.10

Legend

 

 

5.11

Non-Compete; No Solicitation of Employees

 

 

5.12

Section 338(h)(10) Election

 

 

5.13

No Solicitation of Offers

 

 

5.14

Guarantee

 

6.

Conditions to Consummation of the Purchase

 

 

6.01

Conditions to Each Party’s Obligation to Effect the Purchase

 

 

6.02

Conditions to Obligation of Buyer

 

 

6.03

Conditions to Obligation of Parent

 

7.

Survival; Indemnifications

 

 

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 

 

7.01

In General

 

 

7.02

Survival Periods

 

 

7.03

Limits on Indemnification

 

 

7.04

Indemnification by Buyer

 

 

7.05

Indemnification by Parent

 

 

7.06

Third-Party Claims

 

8.

Termination

 

 

8.01

Termination

 

 

8.02

Effect of Termination and Abandonment

 

 

8.03

Performance Fee

 

9.

Miscellaneous

 

 

9.01

Waiver; Amendment

 

 

9.02

Counterparts

 

 

9.03

Governing Law

 

 

9.04

Waiver of Jury Trial

 

 

9.05

Assignment

 

 

9.06

Expenses

 

 

9.07

Notices

 

 

9.08

Entire Understanding; No Third Party Beneficiaries

 

 

9.09

Severability

 

 

ii

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

Parent Disclosure Schedules

Schedule 1.01

Knowledge

Schedule 3.01(b)

Intercompany Accounts and Refinancing

Schedule 3.01(c)

Actions Regarding Certain Transactions

Schedule 3.02

Forbearances of Parent

Schedule 4.03(a)

Qualification to do Business

Schedule 4.03(f)

Financial Reports

Schedule 4.03(g)

Litigation

Schedule 4.03(h)

Agreements with Governmental Authorities

Schedule 4.03(j)(1)

Material Contracts

Schedule 4.03(l)

Employee Benefit Plans

Schedule 4.03(m)

Labor Matters

Schedule 4.03(o)

Tax Matters

Schedule 4.03(p)

Insurance

Schedule 4.03(q)

Loans, Leases, and Investments

Schedule 4.03(r)

Intellectual Property

Schedule 4.03(s)

Title to Assets Other than Real Property

Schedule 4.03(t)

Real Properties

Schedule 4.03(v)

Undisclosed Liabilities

Schedule 4.03(aa)

Aging Schedule of Accounts Receivable

Schedule 4.03(bb)

Significant Customers

Schedule 4.03(cc)

Related Party Transactions

 

Buyer Disclosure Schedules

 

Schedule 1.01

Knowledge

Schedule 4.04(c)

Consents

Schedule 6.02(c)

Consents

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement, dated as of November 9, 2004 (“Agreement”), is
entered into by and among Standard Federal Bank National Association (“Parent”),
North American International Holding Corporation (“Buyer”) and SIRVA Worldwide,
Inc. (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Parent owns all of the issued and outstanding shares of capital stock
of Executive Relocation Corporation, a Michigan corporation providing employee
relocation management and consulting services (“ERC”);

WHEREAS, Parent is a national banking association organized under the laws of
the United States;

WHEREAS, Buyer is a corporation organized under the laws of Delaware; and

WHEREAS, subject to the terms and conditions of this Agreement, Parent intends
to sell to Buyer, and Buyer intends to purchase from Parent, all of the shares
of common stock of ERC issued and outstanding on the Effective Date (defined
below).

NOW, THEREFORE, in consideration of the premises, and of the mutual
representations, covenants and agreements set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.             Definitions

1.01                           Definitions.  The following terms are used in
this Agreement with the meanings set forth below:

“AANAH” has the meaning set forth in Section 4.03(o)(10) hereof.

“Acquisition Proposal” has the meaning set forth in Section 5.13 hereof.

“Action” means any action, suit, arbitration, inquiry, proceeding or
investigation by or before any court or Governmental Authority.

“Adjustment Report” has the meaning set forth in Section 2.05(b) hereof.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person.

“Agreement” has the meaning set forth in the preamble to this Agreement, as this
Agreement may be amended or modified from time to time in accordance with the
provisions hereof.

“Bankruptcy Code” has the meaning set forth in Section 4.03(bb) hereof.

--------------------------------------------------------------------------------


“Benefit Plans” has the meaning set forth in Section 4.03(l)(1) hereof.

“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in the State of Illinois are authorized by law or
other governmental action to be closed.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Indebtedness” has the meaning set forth in Section 5.14 hereof.

“Buyer Indemnified Parties” has the meaning set forth in Section 7.05 hereof.

“Cap” means fifteen (15) percent of the Purchase Price.

“Closing” has the meaning set forth in Section 2.04 hereof.

“Closing Payment” has the meaning set forth in Section 2.02(c) hereof.

“Code” has the meaning set forth in Section 4.03(l)(2) hereof.

“Confidentiality Agreement” has the meaning set forth in Section 5.03(c) hereof.

“Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Controlling Party” has the meaning set forth in Section 7.06 hereof.

“Costs” means all costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages (but excluding punitive, exemplary or
consequential damages) or liabilities.

“DCB” means the Dutch Central Bank.

“Deductible” means $500,000.

“De Minimis Cost” has the meaning set forth in Section 7.03(a).

“Disclosure Schedule” has the meaning set forth in Section 4.01 hereof.

“Effective Date” has the meaning set forth in Section 2.03 hereof.

“Effective Date Balance Sheet” has the meaning set forth in Section 2.05(a)
hereof.

“Employees” has the meaning set forth in Section 4.03(l)(1) hereof.

“Environmental Laws” means all applicable domestic local, state and federal laws
and regulations concerning the protection of the environment, or the use,
handling, release or disposal of hazardous substances.

2

--------------------------------------------------------------------------------


“ERC By-Laws” means the by-laws, as amended and restated, of ERC.

“ERC Employee” has the meaning set forth in Section 5.06(c) hereof.

“ERC Financial Statements” has the meaning set forth in Section 4.03(f)(1)
hereof.

“ERC Organization Certificate” means the organization certificate, as amended,
of ERC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 4.03(l)(3) hereof.

“ERISA Plans” has the meaning set forth in Section 4.03(l)(2) hereof.

“Estimated Effective Date Balance Sheet” has the meaning set forth in
Section 2.02(b) hereof.

“Estimated Post-Closing Adjustment” means an amount equal to ERC’s estimated
shareholder’s equity on the Effective Date as reflected on the Estimated
Effective Date Balance Sheet minus the Minimum Equity Amount as determined under
Section 2.02(b) hereof.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any domestic or foreign court, administrative
agency, self-regulatory authority or commission or other federal, state or local
governmental or self-regulatory authority or instrumentality.

“Guarantor” has the meaning set forth in the preamble hereof.

“HSR Act” has the meaning set forth in Section 4.03(e)(1) hereof.

“Indemnified Party” has the meaning set forth in Section 7.06 hereof.

“Initial Purchase Price” has the meaning set forth in Section 2.02(a) hereof.

“Insurance Policy” has the meaning set forth in Section 4.03(p) hereof.

“Intellectual Property” has the meaning set forth in Section 4.03(r) hereof.

“Interest Rate” means the prime rate in the United States as published in The
Wall Street Journal on the date that the calculation of interest is to be made
on the amount specified.

“IRS” has the meaning set forth in Section 4.03(l)(2) hereof.

“Knowledge” means, with respect to each of Parent or Buyer, the actual
knowledge, after reasonable inquiry, of any of the persons whose names are set
forth in Section 1.01 of their respective Disclosure Schedules.

3

--------------------------------------------------------------------------------


“Leases” means all lease and sublease agreements and similar agreements with
respect to personal property entered into by ERC, as lessor, through the date
hereof, including all collateral security therefore such as guarantees and all
insurance policies or proceeds.

“Lien” means any charge, mortgage, pledge, hypothecation, assignment, security
interest, restriction, claim, lien, or encumbrance.

“Material Adverse Effect” means:

(1)                                  With respect to ERC, any fact(s),
change(s), event(s), development(s) or circumstance(s) which, individually or in
the aggregate, would be reasonably expected (i) to have a material adverse
effect on the business, condition (financial or otherwise) or results of
operations of ERC or (ii) to prevent the consummation by Parent and ERC of the
transactions contemplated by this Agreement; provided, however, that for
purposes of clause (i) above, any:

(a)                                  changes in the United States economy or
financial markets generally,

(b)                                 changes in the employee relocation business
that do not disproportionately affect ERC in any material respect as compared to
others in such business,

(c)                                  changes in any laws applicable to ERC after
the date hereof that do not disproportionately affect ERC in any material
respect as compared to others in the employee relocation business,

(d)                                 changes in GAAP after the date hereof, or

(e)                                  any actions taken, or failures to take
action, or such other effects, changes or occurrences required by or
contemplated by this Agreement or to which Buyer has consented in writing

shall be disregarded in determining whether there has been an ERC Material
Adverse Effect; and

 

(2)                                  With respect to either of Parent, Buyer or
Guarantor a material impairment of such Person’s ability to perform its material
obligations under this Agreement in a timely fashion.

“Material Contract” has the meaning set forth in Section 4.03(j)(1) hereof.

“Minimum Equity Amount” has the meaning set forth in Section 2.02(a) hereof.

“MNC” has the meaning set forth in Section 4.03(o)(10) hereof.

“Nominee Properties” has the meaning set forth in Section 4.03(t) hereof.

“Non-Controlling Party” has the meaning set forth in Section 7.06 hereof.

4

--------------------------------------------------------------------------------


“OCC” means the Office of the Comptroller of the Currency.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Parent Indemnified Parties” has the meaning set forth in Section 7.04 hereof.

“Pension Plan” has the meaning set forth in Section 4.03(l)(2) hereof.

“Person” means any individual, bank, corporation, partnership, association,
limited liability company, business trust, unincorporated organization or
similar organization, whether domestic or foreign, or any Governmental
Authority.

“Post-Closing Adjustment” means an amount equal to ERC’s actual shareholder’s
equity  on the Effective Date as reflected on the Effective Date Balance Sheet
as finally determined under Section 2.05 hereof minus the Minimum Equity Amount.

“Post-Effective Date Period” means each taxable period that starts after the
Effective Date and, in the case of a taxable period beginning before and ending
after the Effective Date, the portion of such period beginning after the
Effective Date.

“Pre-Effective Date Period” means each taxable period that ends on or before the
Effective Date and, in the case of a taxable period beginning before and ending
after the Effective Date, the portion of such period through the end of the
Effective Date.

“Purchase” has the meaning set forth in Section 2.01 hereof.

“Purchase Price” has the meaning set forth in Section 2.02(a) hereof.

“Regulatory Authority” has the meaning set forth in Section 4.03(h) hereof.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, employees, legal or financial advisors or any representatives of such
legal or financial advisors.

“Resolution Period” has the meaning set forth in Section 2.05(b) hereof.

“Rights” means, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, or any options, calls, obligations or
commitments relating to, or any stock appreciation right or other instrument the
value of which is determined in whole or in part by reference to the market
price or value of, shares of capital stock of such Person.

“Section 338(h)(10) Election” has the meaning set forth in Section 5.12 hereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations under the Securities Act.

“Shares” has the meaning set forth in Section 4.03(b) hereof.

5

--------------------------------------------------------------------------------


“Subsidiary” means, for any Person, any other person that the initial Person
directly or indirectly Controls.

“Survival Date” has the meaning set forth in Section 7.02 hereof.

“Tax” and “Taxes” mean all federal, state, local or foreign income taxes,
franchise taxes, employment taxes, property taxes, withholding taxes, sales
taxes, use taxes, transfer taxes, excise taxes, recording taxes, social security
taxes and premiums, unemployment taxes and premiums and any other levies or
assessments or duties by any Governmental Authority, however denominated or
determined, together with any interest, additions or penalties with respect
thereto, and any interest in respect of such additions or penalties.

“Tax Returns” means any return, amended return or other report (including
elections, declarations, disclosures, schedules, estimates and information
returns) required to be filed with respect to any Tax.

“Taxing Authority” means any Governmental Authority, domestic or foreign, having
jurisdiction over the assessment, determination, collection, or other imposition
of Tax.

“Transition Services Agreement” means the transition services agreement between
Buyer and the Parent substantially in the form attached hereto as Exhibit A.

“U.S. Parent” has the meaning set forth in Section 5.11 hereof.

1.02                           Interpretation.  (a) The table of contents and
headings contained in this Agreement are for reference purposes only and do not
limit or otherwise affect any of the provisions of this Agreement.

(b)                                 Whenever the words “include,” “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.”

(c)                                  Whenever the words “herein” or “hereunder”
are used in this Agreement, they will be deemed to refer to this Agreement as a
whole and not to any specific section.

(d)                                 Whenever a dollar figure ($) is used in this
Agreement, it will be deemed to be United States dollars unless otherwise
specified.

2.             Purchase and Sale

2.01                           Purchase and Sale.  Upon the terms and subject to
the conditions set forth in this Agreement, effective on the Effective Date
(defined below), Buyer will purchase (the “Purchase”) from Parent, and Parent
will sell, transfer, convey, assign and deliver to Buyer, all of the Shares free
and clear of all Liens.

2.02                           Purchase Price.  (a) The purchase price for the
Shares will be ONE HUNDRED MILLION DOLLARS AND NO/100 ($100,000,000.00), plus
the Estimated Post-

6

--------------------------------------------------------------------------------


Closing Adjustment, if any, payable by either party in accordance with
Section 2.02(b) hereof (collectively, the “Initial Purchase Price”), plus any
payments made to Parent in accordance with Section 2.05(c)(2) hereof, and minus
any payments made by Parent in accordance with Section 2.05(c)(1) hereof, and as
may be adjusted pursuant to Section 8.03 (the “Purchase Price”).  The Purchase
Price assumes a shareholder’s equity for ERC of $113,000 (the “Minimum Equity
Amount”) on the Effective Date as calculated and set forth on the Estimated
Effective Date Balance Sheet.

(b)                                 Payment of Purchase Price.  At least five
(5) Business Days prior to the Closing, Parent shall deliver to Buyer a balance
sheet of ERC (the “Estimated Effective Date Balance Sheet”) setting forth in
detail Parent’s good faith estimate of the Post-Closing Adjustment, prepared in
accordance with the provisions of Section 2.05 hereof, which estimate shall be
reasonably acceptable to the Buyer (such estimate, being referred to herein as
the “Estimated Post-Closing Adjustment”).

(c)                                  At the Closing, Buyer shall pay to Parent
an amount equal to the Initial Purchase Price (the “Closing Payment”), by wire
transfer in immediately available funds.

(d)                                 Following the Closing, Parent and Buyer, as
appropriate, shall make the payment, if any, required by Section 2.05.

2.03                           Effective Date.  Subject to the satisfaction or
waiver in accordance with the terms of this Agreement of the conditions set
forth in Article 6 hereof, the parties will cause the effective date of the
Purchase (the “Effective Date”) to occur on (a) the earliest of November 30,
December 15, and December 31 or (b) such other date to which the parties may
agree in writing.

2.04                           Closing.  Subject to the terms and conditions of
this Agreement, on the Effective Date, the following actions will be taken at
the closing (the “Closing”) at the offices of Vedder, Price, Kaufman & Kammholz,
P.C. in Chicago, Illinois:

(a)                                  Deliveries by Parent.  At Closing, Parent
shall deliver, or cause to be delivered, to Buyer, the following items:

(1)                                  Certificates for the Shares, duly endorsed
in blank or with stock powers duly endorsed in blank, together with such other
documents, instruments or agreements necessary to transfer good and valid title
in and to the Shares to Buyer, free and clear of any Lien;

(2)                                  The ERC Organizational Certificate
certified as of the most recent practicable date by the Secretary of State of
the State of Michigan;

(3)                                  A certificate from the appropriate
Governmental Authority as to the good standing (or equivalent status) of ERC as
of the most

7

--------------------------------------------------------------------------------


recent practicable date in its jurisdiction of incorporation and each
jurisdiction in which ERC is qualified or licensed to do business;

(4)                                  A certificate of the Secretary of ERC
certifying as to the ERC Organizational Certificate and By-Laws;

(5)                                  A written resignation from each director of
ERC and an acknowledgement from each officer of ERC as Buyer shall request that
he/she shall no longer have authority to execute documents on behalf of ERC or
otherwise bind ERC;

(6)                                  ERC’s original corporate record books and
stock record books;

(7)                                  A duly executed opinion of in-house counsel
to Parent and ERC in a form reasonably satisfactory to Buyer;

(8)                                  Evidence of termination, in form and
substance reasonably satisfactory to Buyer, of all of the intercompany
arrangements set forth on Parent Disclosure Schedule 3.01(b);

(9)                                  A properly executed affidavit of
non-foreign status in a form reasonably acceptable to Buyer;

(10)                            An incumbency certificate of Parent certifying
as to the signatures of its officers executing documents in connection herewith;
and

(11)                            Pay-off letter with respect to the intercompany
account Buyer will pay in full at Closing as set forth on Parent Disclosure
Schedule 3.01(b) and any necessary, fully executed (but unfiled) UCC termination
statements or other releases as may be reasonably required to evidence the
satisfaction of such indebtedness.

(b)                                 Deliveries by Buyer.  At Closing, Buyer
shall deliver, or cause to be delivered to Parent, the following items:

(1)                                  Initial Purchase Price by wire transfer of
immediately available funds in U.S. dollars to an account designated by Parent
prior to the Effective Date;

(2)                                  Certificate of Good Standing from the
Secretary of State of the State of Delaware for each of Guarantor and Buyer;

(3)                                  Funds sufficient to pay off all loans,
credit facilities or liabilities of ERC to Parent or its Affiliates specified in
Section 3.01(b) below; and

8

--------------------------------------------------------------------------------


(4)                                  Incumbency certificate of each of Guarantor
and Buyer certifying as to the signatures of its officers executing documents in
connection herewith.

(c)                                  Other Deliveries.  Each of the parties will
take such other actions, and will execute and deliver such other instruments or
documents as may be required, in order to satisfy those conditions set forth in
Article 6 hereof that by their terms are to be satisfied on the Effective Date.

2.05                           Adjustments to Purchase Price.  (a) As soon as
practicable, but in no event later than 75 days following the Effective Date,
Buyer shall prepare and deliver to Parent, Buyer’s calculation of the
Post-Closing Adjustment, based on a balance sheet, as of the Effective Date, of
ERC (the “Effective Date Balance Sheet”).  The Effective Date Balance Sheet
shall be prepared (1) in a manner and on a basis consistent in all respects with
the December 31, 2003 financial statements included in ERC’s Financial
Statements, including GAAP consistently applied and at the level of detail as
reflected on Exhibit 2.05, with the exception of the application of newly issued
GAAP standards, (2) utilizing ERC’s accounting systems, practices, policies,
processes and procedures, consistently applied, as in effect as of December 31,
2003, with the exception of those changes required by GAAP, (3) utilizing ERC’s
risk, credit, loan loss and other reserve practices, policies, processes and
procedures, consistently applied and as in effect as of December 31, 2003, with
the exception of any changes required by GAAP, and (4) without the establishment
of any new or additional reserves (other than reserves for earned commissions,
earned vacations, earned incentive bonuses and employee benefit accruals),
allowances or charges, unless required by GAAP.  Buyer shall permit Parent and
Parent’s certified public accounting firm full and unrestricted access to all
relevant information, books, records and personnel of ERC in connection with the
foregoing.  In determining the amount of ERC’s actual shareholder’s equity for
purposes of computing the Post-Closing Adjustment, the amount of the
shareholder’s equity (as finally computed before the application of this
sentence) shall be increased by the amount of any Tax liabilities reflected on
the Effective Date Balance Sheet which relate to the Pre-Effective Date Period
(including, without limitation, any Tax liabilities resulting from the Code
Section 338(h)(10) election reflected on the Effective Date Balance Sheet).

(b)                                 Within 30 days of delivery of Buyer’s
calculation of the Post-Closing Adjustment, Parent shall provide Buyer with
written notice (the “Adjustment Report”) of any items of dispute with Buyer’s
calculation of the Post-Closing Adjustment.  Buyer and Parent shall attempt to
resolve by mutual agreement the items disputed in good faith within 30 days
after the receipt of written notice of the disagreement (the “Resolution
Period”).  If the parties are unable to agree within the Resolution Period, and
the amount in dispute is in excess of $100,000, Parent and Buyer shall engage
Deloitte & Touche and submit the dispute for resolution to such firm, whose
decision shall be final and binding on the parties.  If Deloitte & Touche
determines that Parent is entitled to 50% or less of the total amount claimed by
Parent in the Adjustment Report, Parent shall pay all of Deloitte & Touche’s
fees and expenses in connection with its services under this Section 2.05.  If
Deloitte &

9

--------------------------------------------------------------------------------


Touche determines that Parent is entitled to more than 50% of the total amount
claimed by Parent in the Adjustment Report, Buyer shall pay all of Deloitte &
Touche’s fees and expenses in connection with its services under this
Section 2.05.  In executing its duties, Deloitte & Touche shall follow the
standards established in Section 2.05(a) above.

(c)                                  (1)           Parent will make a refund
adjustment payment to Buyer with respect to the Purchase in an amount equal to
the amount, if any, by which the Post-Closing Adjustment is less than the
Estimated Post-Closing Adjustment, plus interest at the Interest Rate on the
difference from the Effective Date.

(2)                                  Buyer will pay an additional adjustment
payment to Parent with respect to the Purchase in an amount equal to the amount,
if any, by which the Post-Closing Adjustment is greater than the Estimated
Post-Closing Adjustment, plus interest at the Interest Rate on the difference
from the Effective Date.

(d)                                 If Buyer is entitled to a refund of a
portion of the Purchase Price as determined in accordance with
Section 2.05(c)(1) above, then Parent shall provide such refund to Buyer by wire
transfer of immediately available funds within five (5) days of the final
determination of the amount of such refund.  If Parent is entitled to an
additional amount added to the Purchase Price as determined in accordance with
Section 2.05(c)(2) above, then Buyer shall provide such additional amount to
Parent by wire transfer of immediately available funds within five (5) days of
the final determination of such additional amount.

3.             Actions Pending Effective Date

3.01                           ERC Actions Prior to Effective Date.

(a)                                  Distributions.  Prior to the Effective
Date, ERC will be permitted to distribute cash dividends to Parent or other
distributions; provided, however, that, at the Effective Date, Parent will
attempt to preserve an amount of shareholder’s equity of no less than the
Minimum Equity Amount, recognizing that there will be an adjustment to the
Purchase Price in accordance with Section 2.05 above for any differences from
the Minimum Equity Amount on the Effective Date Balance Sheet.

(b)                                 Intercompany Accounts and Refinancing.  At
the Closing, to the extent such amounts are set forth on the Estimated Effective
Date Balance Sheet, (1) Buyer shall provide to Parent, or its designee, funds
sufficient to pay in

10

--------------------------------------------------------------------------------


full, in addition to the Initial Purchase Price, (A) all outstanding loans and
other credit facilities provided by Parent and/or its Affiliates to ERC as set
forth on Parent Disclosure Schedule 3.01(b), and (B) all other obligations or
liabilities of ERC to Parent and/or its Affiliates, including all intercompany
accounts (which accounts shall be brought to zero) as accrued as of the
Effective Date by ERC as set forth on Parent Disclosure Schedule 3.01(b), and
(2) all outstanding credit facilities, guaranties and other borrowing
arrangements between the Parent and/or its Affiliates and ERC set forth on
Parent Disclosure Schedule in Section 3.01(b) shall have been settled and
terminated.

(c)                                  Actions Regarding Certain Transactions. 
Parent and ERC are permitted to undertake actions necessary to restructure,
reorganize, receive any consents under or otherwise modify those transactions or
relationships described on Parent Disclosure Schedule Section 3.01(c) so as to
permit the transition and separation of ERC from Parent to Buyer.

3.02                           Forbearances of Parent.  Except as otherwise
required or permitted by this Agreement, during the period from the date of this
Agreement to the Effective Date, Parent shall cause ERC to conduct its
operations in the ordinary course of business of ERC, consistent with past
custom and practice and use commercially reasonable efforts to:  (i) preserve
intact ERC’s current business operations and personnel, including current levels
of insurance coverage, (ii) keep its physical assets in the same working
condition (reasonable wear and tear excepted), and (iii) preserve its
relationships with suppliers, customers and others having business dealings with
it to the end that its goodwill and ongoing business shall not be materially
impaired.  Without limiting the generality of the foregoing, prior to the
Closing, except (1) as required by this Agreement or (2) as set forth on Parent
Disclosure Schedule 3.02, Parent shall cause ERC not to, without the prior
written consent of Buyer, take any of the following actions:

(a)                                  Capital Stock.  (1) Issue, sell or
otherwise permit to become outstanding, or authorize the creation of, any
additional Shares, other equity stock of ERC or any Rights; (2) pledge or
otherwise encumber any equity stock of ERC; (3) split, combine, subdivide or
reclassify any equity stock of ERC; or (4) redeem or otherwise acquire any
equity stock of ERC.

(b)                                 Dividends.  Make, declare, pay or set aside
for payment any dividend or distribution with respect to shares of its capital
stock (including the Shares); provided, however, that such action will be
permitted in accordance with Section 3.01(a) hereof.

(c)                                  Compensation; Employment Agreements; Etc. 
(1) Enter into or amend or renew any employment, consulting, severance or
similar agreements or arrangements with any director, officer, employee or
consultant of ERC, or (2) grant any salary or wage increase or bonus or increase
any employee benefit (including incentive or bonus plans or programs), except

11

--------------------------------------------------------------------------------


in any of the following cases (A) as may be required by applicable law, (B) to
satisfy contractual obligations existing as of the date hereof as set forth on
Parent Disclosure Schedule 3.02, (C) for grants of awards to newly hired
employees consistent with past practice, (D) as a result of any change or
modification of any benefit plan of Parent not expressly related to ERC, (E) for
incentive bonus awards payable under the ERC Incentive Plan in 2005 for
performance associated with fiscal year 2004, or (F) for previously announced
merit pay increases.

(d)                                 Benefit Plans.  Enter into, establish, adopt
or amend any pension, retirement, stock option, stock purchase, savings,
profit-sharing, deferred compensation, consulting, bonus, severance, group
insurance or other employee benefit, incentive or welfare contract, plan or
arrangement, or any trust agreement (or similar arrangement) related thereto, in
respect of any director, officer, employee or consultant of ERC, or take any
action to accelerate the vesting or exercisability of any compensation or
benefits payable thereunder, except in any case (1) as may be required by
applicable law, (2) to satisfy contractual obligations existing as of the date
hereof as set forth on Parent Disclosure Schedule 3.02, (3) to establish a
retention bonus program as described on Parent Disclosure Schedule 3.02, or
(4) as would not result in any increase in the obligations of ERC in the
aggregate in excess of $100,000.

(e)                                  Dispositions.  Sell, transfer, mortgage,
encumber or otherwise dispose of any of its assets, deposits, businesses or
properties, except in the ordinary course of business and in a transaction or
series of transactions that is not individually, or in the aggregate, in excess
of $100,000.

(f)                                    Acquisitions.  Acquire (other than by way
of foreclosures or acquisitions of Control in a bona fide fiduciary capacity or
in satisfaction of debts previously contracted in good faith, in each case in
the ordinary and usual course of business consistent with past practice) all, or
any portion of, the assets, business, deposits or properties of any other
entity, except for acquisitions with respect to Nominee Properties in the
ordinary course of business and in a transaction that is not material to ERC.

(g)                                 Governing Documents.  Amend the ERC
Organization Certificate or the ERC By-laws.

(h)                                 Accounting Methods.  Implement or adopt any
material change in its accounting principles, practices or methods, except as
may be contemplated by GAAP.

(i)                                     Contracts.  Except in the ordinary
course of business consistent with past practice, enter into or terminate early
any Material Contract or amend or modify in any material respect any of its
existing Material Contracts.

12

--------------------------------------------------------------------------------


(j)                                     Claims.  Except in the ordinary course
of business consistent with past practice, settle any claim, action or
proceeding against ERC, in an amount in any one case in excess of $100,000, and
in the aggregate in excess of $200,000.

(k)                                  Adverse Actions.  Knowingly take any action
intended or reasonably likely to result in (1) a Material Adverse Effect on ERC,
(2) any of the representations and warranties set forth in this Agreement being
or becoming untrue in any material respect at any time prior to the Effective
Date, (3) any of the conditions to the Purchase set forth in Article 6 below not
being satisfied in a timely manner, or (4) a material violation of any provision
of this Agreement, except, in each case, as may be required by applicable law or
regulation.

(l)                                     Indebtedness.  Incur any indebtedness
for borrowed money, except in the ordinary course of business, but in no event,
to exceed $200,000 in the aggregate, other than advances made pursuant to ERC’s
line of credit listed in Parent Disclosure Schedule 4.03(j)(1)(C).

(m)                               Accounts Receivable.  Change the terms of any
accounts receivable or cancel any debts owed to ERC, other than in the ordinary
course and not to exceed $100,000 in the aggregate.

(n)                                 Tax Elections/Returns.  Unless required by
applicable law, make, change or revoke any material Tax election, file an
amended Tax Return, enter into any agreement with any taxing authority, settle
or otherwise resolve a Tax claim or assessment, surrender any right to a claim
for a Tax refund, consent to an extension of an applicable statute of
limitations with respect to Taxes, in each case if such action could have the
result of affecting ERC’s separate company liability for Taxes.

(o)                                 Powers of Attorney.  Grant any powers of
attorney to any other Person.

(p)                                 Accounts Payable.  Accelerate, delay or
postpone its payment of any accounts payable or other liabilities other than in
the ordinary course.

(q)                                 Capital Expenditures.  Incur or commit to
incur capital expenditures only in the ordinary course of business and not to
exceed $50,000 in the aggregate.

(r)                                    Commitments.  Agree, authorize or commit
to do any action described above in this Section 3.02.

3.03                           Forbearances of Buyer.  From the date hereof
until the Effective Date, except as expressly contemplated by this Agreement,
without the prior written consent of Parent, Buyer will not, and will cause each
of its Subsidiaries and Affiliates not to, knowingly take or agree to take any
action intended or reasonably likely to result in (1) any of the conditions to
the Purchase set forth in Article 6 not being

13

--------------------------------------------------------------------------------


satisfied in a timely manner, or (2) a material violation of any provision of
this Agreement except, in each case, as may be required by applicable law or
regulation.

4.             Representations and Warranties

4.01                           Disclosure Schedules.  On or prior to the date
hereof, Parent has delivered to Buyer a schedule, and Buyer has delivered to
Parent a schedule (respectively, its “Disclosure Schedule”), setting forth,
among other things, items, the disclosure of which is necessary or appropriate
either in response to an express disclosure requirement contained in a provision
hereof, or as an exception to one or more representations or warranties
contained in Section 4.03 or Section 4.04 below, or to one or more of its
covenants contained in Article 3 or Article 5; provided, however, that the mere
inclusion of an item in a Disclosure Schedule as an exception to a
representation, warranty or covenant shall not be deemed an admission by a party
that such item represents an exception or fact, event or circumstance or that
such item has had or is reasonably likely to result in a Material Adverse Effect
with respect to the disclosing party.

4.02                           Intentionally Deleted.

4.03                           Representations and Warranties of Parent. 
Subject to Section 4.01 above, and except as set forth on Parent Disclosure
Schedule 4.03, Parent represents and warrants to Buyer as follows:

(a)                                  Organization, Standing and Authority. 
Parent is a national banking association in good standing under the laws of the
United States.  ERC is a corporation organized and in good standing under the
laws of the State of Michigan.  ERC has the requisite power and authority to own
its assets and carry on its business as currently conducted, and is duly
qualified to do business and is in good standing in each jurisdiction where the
ownership or operation of its property and assets or the conduct of its business
requires such qualification, except where the failure to be in good standing
would not be reasonably likely to result in a Material Adverse Effect.  Parent
Disclosure Schedule 4.03(a) lists each jurisdiction in which ERC is qualified to
do business.

(b)                                 Shares.  As of the date hereof, the
authorized capital stock of ERC consists solely of: (i) 807,500 shares of Class
A voting common stock, par value $0.10 per share, of which 125,770 shares are
outstanding as of the date hereof (the “Shares”); and (ii) 192,500 shares of
Class B nonvoting common stock, par value $0.10 per share, of which no shares
are outstanding as of the date hereof.  The Shares have been duly authorized and
are validly issued and outstanding, fully paid and nonassessable, and subject to
no preemptive rights (and were not issued in violation of any preemptive
rights).  All of the Shares are owned by Parent, free and clear of any Liens,
and Parent has good and marketable title to the Shares.  As

14

--------------------------------------------------------------------------------


of the date hereof, except as set forth herein, there are no Shares authorized
and reserved for issuance, neither Parent nor ERC has any Rights issued or
outstanding with respect to Shares, and neither Parent nor ERC has any
commitment to authorize, issue or sell any Shares or Rights, except pursuant to
this Agreement.

(c)                                  ERC Subsidiaries.  ERC does not own
beneficially, directly or indirectly, any equity securities or similar interests
of any Person, or any interest in a partnership or joint venture of any kind.

(d)                                 Corporate Authority.  This Agreement, all
agreements entered into in connection with this Agreement, and the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of Parent, and this Agreement has been duly authorized, executed and delivered
by Parent.  This Agreement is a valid and legally binding obligation of Parent,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).  Parent has the
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

(e)                                  Regulatory Filings; No Conflicts.

(1)                                  No consents or approvals of, or filings or
registrations with, any Governmental Authority or any third party are required
to be obtained or made by either Parent or ERC in connection with the execution,
delivery or performance by Parent of this Agreement or to consummate the
Purchase, except for filings, applications or notices (by any of Buyer, Parent
or ERC), and the termination of any applicable waiting periods, (A) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (“HSR Act”), (B) to any
federal or state bank regulatory agency as may be required, and (C) under any
applicable foreign laws or regulations, or to any foreign Governmental
Authority, including the DCB.  As of the date hereof, Parent has no Knowledge of
any reason why the approvals set forth as conditions to closing in
Section 6.01(a) hereof will not be received in a timely manner.

(2)                                  Subject to receipt of the regulatory
approvals referred to in the preceding paragraph, and expiration of related
waiting periods, and any required filings under federal and state securities
laws, the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(A) constitute a breach or violation of, or a default under, other than a
breach, violation or default that would not be

15

--------------------------------------------------------------------------------


reasonably likely to result in a Material Adverse Effect, or give rise to any
Lien, any acceleration of remedies or any right of termination under, any law,
rule or regulation or any judgment, decree, order, governmental permit or
license, or contract, agreement, indenture or instrument of Parent or ERC, or to
which either of them or their properties is subject or bound, (B) constitute a
breach or violation of, or a default under, ERC Organization Certificate or ERC
By-Laws or the corresponding governing documents of Parent, or (C) require any
consent or approval under any such law, rule, regulation, judgment, decree,
order, governmental permit or license, contract, agreement, indenture or
instrument, other than consents or approvals the failure of which to obtain
would not be reasonably likely to result in a Material Adverse Effect.

(f)                                    Financial Reports; No Material Adverse
Effect.

(1)                                  Attached as Parent Disclosure
Schedule 4.03(f) are the financial statements for ERC for the fiscal years ended
2002 and 2003 and the trial balance for ERC for the period from January 1, 2004
through September 30, 2004 (collectively, the “ERC Financial Statements”).  Each
of the balance sheets contained in the ERC Financial Statements (including any
related notes and schedules thereto) fairly presents in all material respects
the financial position of ERC as of its date, and each of the statements of
income and changes in shareholder’s equity and cash flows or equivalent
statements contained in the ERC Financial Statements (including any related
notes and schedules thereto) fairly presents in all material respects the
results of operations, changes in shareholder’s equity and changes in cash
flows, as the case may be, of ERC for the periods to which they relate, in each
case in accordance with GAAP consistently applied during the periods involved
and, in the case of interim financial statements, subject to normal year-end
audit adjustments.

(2)                                  Since December 31, 2003, (A) ERC has
conducted its business in the ordinary and usual course, consistent with past
practice (excluding the incurrence of expenses related to this Agreement and the
transactions contemplated hereby), (B) ERC has not incurred any liability other
than in the ordinary course of business consistent with past practice, and
(C) no event has occurred or circumstance arisen that individually or taken
together with all other facts, circumstances and events, is reasonably likely to
have a Material Adverse Effect on ERC.

(g)                                 Litigation.  Attached as Parent Disclosure
Schedule 4.03(g) is a true and complete list, as of the date hereof, of all
litigation, claims or other

16

--------------------------------------------------------------------------------


proceedings pending (or, to Parent’s Knowledge, threatened in writing) against
ERC.  No other litigation, claim or other proceeding in excess of $100,000 is
pending against ERC and, to Parent’s Knowledge, no other such litigation, claim
or other proceeding has been threatened in writing.

(h)                                 Regulatory Matters.  Except as set forth on
Parent Disclosure Schedule 4.03(h), ERC is not a party to, nor is it subject to
any order, decree, agreement, memorandum of understanding or similar supervisory
arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from, any Governmental Authority charged with
the supervision or regulation of financial institutions and their operating
subsidiaries or the supervision or regulation of ERC (each, a “Regulatory
Authority”).  ERC has not been advised by any Regulatory Authority that such
Regulatory Authority is contemplating issuing or requesting (or is considering
the appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum of understanding, commitment letter, supervisory letter or similar
submission against ERC.

(i)                                     Compliance with Laws.  Except where the
failure would not be expected to result in a Material Adverse Effect, ERC is in
compliance with all applicable federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders or decrees applicable to it or
to the employees conducting such businesses; ERC and each of its employees who
act as real estate brokers or agents have all permits, licenses, authorizations,
orders and approvals of, and have made all filings, applications and
registrations with, all Governmental Authorities that are required in order to
permit it or them to own or lease its or their properties, and to conduct its or
their business as presently conducted; all such permits, licenses, certificates
of authority, orders and approvals are in full force and effect and, to Parent’s
Knowledge, no suspension or cancellation of any of them has been threatened in
writing; and ERC has received, since December 31, 2003, no notification or
communication in writing from any Governmental Authority (A) asserting that ERC
is not in material compliance with any of the statutes, regulations or
ordinances that such Governmental Authority enforces, or (B) threatening to
revoke any license, franchise, permit or governmental authorization of ERC.

(j)                                     Material Contracts; Defaults.  (1)
Parent has made available to Buyer the material contracts, including all
amendments and supplements thereto, to which ERC is a party, as listed on Parent
Disclosure Schedule 4.03(j)(1) (collectively, the “Material Contracts”):

(A)                              any agreement, if the performance remaining
thereunder involves aggregate consideration to or by ERC in excess of $100,000
per annum;

17

--------------------------------------------------------------------------------


(B)                                any agreement that restricts or contains
limitations on the ability of ERC to compete in any line of business;

(C)                                any agreement with any of Parent or its
Affiliates (other than ERC), including any intercompany indebtedness, guaranty,
receivable, payable or other account maintained between ERC, on the one hand,
and Parent and/or any of its Affiliates, on the other hand, other than in the
ordinary course of business;

(D)                               any employment, severance, termination or
employee-like consulting or retirement agreement binding on ERC;

(E)                                 any agreement that relates to indebtedness
owed by ERC, or the guarantee thereof (other than contracts evidencing deposit
liabilities, purchases of federal funds, repurchase agreements, trade payables
and contracts relating to borrowings or guarantees made in the ordinary course
of business);

(F)                                 any mortgage, pledge, indenture or security
agreement or similar arrangement constituting a Lien upon the assets or
properties of ERC or the Shares;

(G)                                any agreement for the sale or purchase of
personal property having a value individually, with respect to all sales or
purchases thereunder, in excess of $100,000;

(H)                               any agreement for the sale or purchase of
fixed assets or real estate having a value individually, with respect to all
sales or purchases thereunder, in excess of $100,000; and

(I)                                    any agreement involving intellectual
property or relating to the provision of data processing, network communication
or other technical services to or by ERC, other than agreements entered into in
the ordinary course of business.

(2)                                  (A)          Each Material Contract is in
full force and effect with respect to ERC, (B) ERC is not in default under any
Material Contract in any material respect, and (C) there has not occurred any
event that, with the lapse of time or the giving of notice or both, would
constitute such a default.

(k)                                  No Brokers.  No action has been taken by
Parent that would give rise to any valid claim against any party hereto for a
brokerage commission, finder’s fee or other like payment with respect to the
transactions contemplated by this Agreement, other than any fee to be paid by
Parent to

18

--------------------------------------------------------------------------------


LaSalle Corporate Finance, a division of ABN AMRO Financial Services, Inc.

(l)                                     Employee Benefit Plans.

(1)                                  All benefit and compensation plans,
contracts, policies or arrangements covering current or former employees of ERC
(excluding current employees of Parent or any Affiliate of Parent who were
formerly employees at ERC) (the “Employees”) and current or former directors of
ERC, including, but not limited to, “employee benefit plans” within the meaning
of Section 3(3) of ERISA, and deferred compensation, stock option, stock
purchase, stock appreciation rights, stock-based incentive and bonus plans (the
“Benefit Plans”) other than Benefit Plans that are liabilities of Parent or a
Parent Affiliate (other than ERC), are listed on the Parent Disclosure
Schedule 4.03(l).  True and complete copies of all Benefit Plans listed on the
Parent Disclosure Schedule 4.03(l), including, but not limited to, any trust
instruments and insurance contracts forming a part of any Benefit Plans, and all
amendments thereto have been provided or made available to Buyer.

(2)                                  All Benefit Plans, other than
“multiemployer plans” within the meaning of Section 3(37) of ERISA, covering
Employees that are subject to ERISA (the “ERISA Plans”), are in substantial
compliance with ERISA and the Code.  Each ERISA Plan that is an “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA (“Pension
Plan”), and which is intended to be qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), has received a favorable
determination letter from the United States Internal Revenue Service (the
“IRS”), and Parent has no Knowledge of any circumstances likely to result in
revocation of any such favorable determination letter or the loss of the
qualification of such Pension Plan under Section 401(a) of the Code, except as
listed on the Parent Disclosure Schedule 4.03(l).  ERC has not engaged in a
transaction with respect to any ERISA Plan that, assuming the taxable period of
such transaction expired as of the date hereof, could subject ERC to a tax or
penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA in
an amount which would be material, except as listed on the Parent Disclosure
Schedule 4.03(l).

(3)                                  No liability under Subtitle C or D of
Title IV of ERISA has been or is expected to be incurred by ERC with respect to
any ongoing, frozen or terminated “single-employer plan,” within the meaning of
Section 4001(a)(15) of ERISA, currently or formerly maintained by any of them,
or the single-employer plan of any entity that is

19

--------------------------------------------------------------------------------


considered one employer with ERC under Section 4001 of ERISA or Section 414 of
the Code (an “ERISA Affiliate”), except as listed on the Parent Disclosure
Schedule 4.03(l).  ERC has not incurred and does not expect to incur any
withdrawal liability with respect to a multiemployer plan under Subtitle E of
Title IV of ERISA (regardless of whether based on contributions of an ERISA
Affiliate), except as listed on the Parent Disclosure Schedule 4.03(l).  No
Benefit Plan is a “multiemployer plan” within the meaning of Section (3)(37) of
ERISA.  No notice of a “reportable event” within the meaning of Section 4043 of
ERISA, for which the 30-day reporting requirement has not been waived or
extended, other than pursuant to PBGC Reg. Section 4043.66, has been required to
be filed for any Pension Plan or by any ERISA Affiliate within the 12-month
period ending on the date hereof or will be required to be filed in connection
with the transactions contemplated by this Agreement, except as listed on the
Parent Disclosure Schedule 4.03(l).

(4)                                  All contributions required to be made by
ERC under the terms of any Benefit Plan have been timely made or have been
reflected on ERC Financial Statements, except as listed on the Parent Disclosure
Schedule 4.03(l).  Neither any Pension Plan nor any single-employer plan of an
ERISA Affiliate has an “accumulated funding deficiency” (whether or not waived)
within the meaning of Section 412 of the Code or Section 302 of ERISA, and no
ERISA Affiliate has an outstanding funding waiver, except as listed on the
Parent Disclosure Schedule 4.03(l).  ERC has not provided, and is not required
to provide, security to any Pension Plan or to any single-employer plan of an
ERISA Affiliate pursuant to Section 401(a)(29) of the Code, except as listed on
the Parent Disclosure Schedule 4.03(l).

(5)                                  Under each Pension Plan that is a
single-employer plan, as of the last day of the most recent plan year ended
prior to the date hereof, the actuarially determined present value of all
“benefit liabilities,” within the meaning of Section 4001(a)(16) of ERISA (as
determined on the basis of the actuarial assumptions contained in such Pension
Plan’s most recent actuarial valuation), did not exceed the then-current value
of the assets of such Pension Plan, and there has been no material change in the
financial condition of such Pension Plan since the last day of the most recent
plan year, except as listed on the Parent Disclosure Schedule 4.03(l).

(6)                                  There is no material litigation pending or,
to the Knowledge of ERC, threatened in writing relating to the Benefit Plans,
except as listed on the Parent Disclosure Schedule 4.03(l).  ERC has no
obligations under any Benefit Plan for retiree health and life

20

--------------------------------------------------------------------------------


benefits under any ERISA Plan, except as listed on the Parent Disclosure
Schedule 4.03(l).  ERC may amend or terminate any such Benefit Plan at any time
without incurring any material liability thereunder, except as listed on the
Parent Disclosure Schedule 4.03(l).

(7)                                  There has been no amendment to,
announcement by ERC relating to, or change in employee participation or coverage
under, any Benefit Plan that would increase materially the expense of
maintaining such Benefit Plan above the level of the expense incurred therefor
for the most recent fiscal year, except as listed on Parent Disclosure
Schedule 4.03(l).

(8)                                  Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will, except as may be
required by this Agreement or as disclosed on Parent Disclosure
Schedule 4.03(l), (A) entitle any employees of ERC to severance pay or any
increase in severance pay upon any termination of employment after the date
hereof, (B) accelerate the time of payment or vesting, or trigger any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable, or trigger any other material obligation
pursuant to, any of the Benefit Plans, or (C) cause ERC to record additional
compensation expense on its income statement with respect to any outstanding
stock option or other equity-based award, except as listed on the Parent
Disclosure Schedule 4.03(l).

(m)                               Labor Matters.  ERC is not a party to and is
not bound by any collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor organization, nor is ERC the subject
of a proceeding asserting that it has committed an unfair labor practice (within
the meaning of the National Labor Relations Act) or seeking to compel ERC to
bargain with any labor organization as to wages or conditions of employment, nor
is there any strike or other labor dispute involving ERC pending or, to Parent’s
Knowledge, threatened in writing, nor does Parent have any Knowledge of any
activity involving employees of ERC seeking to certify a collective bargaining
unit or engaging in other organizational activity.  As of the date of this
Agreement only, none of the individuals listed on Parent Disclosure Schedule
4.03(m) have actual knowledge that any Employee of ERC is currently planning to
terminate his/her employment with ERC.

(n)                                 Environmental Matters.  ERC is, and with
respect to the Nominee Properties, none of the individuals listed on Parent
Disclosure Schedule 1.01 is aware of any instance in which ERC is not, in
compliance in all material respects with all applicable Environmental Laws and
possesses all permits, licenses, registrations, identification numbers,
authorizations

21

--------------------------------------------------------------------------------


and approvals required under applicable Environmental Laws for the operation of
the business as presently conducted.  To the Knowledge of Parent, since May 1,
2001, ERC has not received any written claim, notice of violation or citation
concerning any violation or alleged violation of any applicable Environmental
Law or any alleged liability involving the presence of any hazardous substance
pursuant to any Environmental Law.  There are no writs, injunctions, decrees,
orders or judgments outstanding, or any actions, suits, proceedings or
investigations pending or, to the Knowledge of Parent, threatened in writing,
relating to compliance by ERC with any Environmental Law.  Notwithstanding any
other representation and warranty in this Section 4.03, the representations and
warranties contained in this Section 4.03(n) constitute the sole representations
and warranties of Parent with respect to any Environmental Law.

(o)                                 Tax Matters.  Except as set forth in Parent
Disclosure Schedule 4.03(o):

(1)                                  All income Tax Returns and material Tax
Returns that are required to be filed on or before the Effective Date by or with
respect to ERC (including any income Tax Returns of any consolidated, combined,
or unitary group that includes ERC) have been or will be timely filed on or
before the Effective Date.  All such Tax Returns are or will be accurate and
complete in all material respects.  True, accurate, and complete copies of all
income Tax Returns and other material Tax Returns filed by ERC in the last three
(3) years have been provided to Buyer.

(2)                                  All Taxes due with respect to the Tax
Returns referred to in clause (1) above or owed by ERC otherwise have been or
will be timely paid on or before the Effective Date or, with respect to Taxes
for which ERC is liable, such Taxes have been or will be accrued in full on the
books and records of ERC as of the Effective Date.

(3)                                  No Tax Returns referred to in clause (1)
above have been examined by the IRS or the appropriate state, local or foreign
Taxing Authority for which the period for assessment of Taxes in respect of
which such Tax Returns is open.

(4)                                  All deficiencies asserted or assessments by
any Taxing Authority have been paid in full.

(5)                                  ERC is not a party to any action or
proceeding for assessment or collection of Taxes, nor has such an event been
threatened in writing.

(6)                                  No federal, state, local or foreign audits
or other administrative proceedings or court proceedings are currently in
progress or

22

--------------------------------------------------------------------------------


pending with respect to Tax Returns separately filed by ERC.  There are no
material issues currently pending with respect to any examination by the IRS or
other Taxing Authority of any Tax Return of any combined, consolidated, or
unitary group that includes ERC which relate to ERC or its business.

(7)                                  No waiver of statutes of limitations or
extension of time with respect to a Tax assessment or deficiency is in effect
with respect to any Taxes of ERC.  No power of attorney with respect to Taxes is
currently in place with respect to ERC.

(8)                                  There are no Liens on any of the assets of
ERC that arose in connection with any failure to pay any Taxes other than Liens
for Taxes not yet due and payable.

(9)                                  ERC is not party to any agreement that
could result in it making a payment (or providing any other economic benefit)
that is not deductible under Section 280G of the Code or subject to the excise
Tax under Section 4999 of the Code.

(10)                            ERC is currently a member of an “affiliated
group” of corporations within the meaning of Section 1504 of the Code, with ABN
AMRO North America Holding Company (“AANAH”) as its common parent, and such
group has elected to file a consolidated tax return for federal income tax
purposes, and Parent are eligible to make an election under Section 338(h)(10)
of the Code with respect to Buyer’s acquisition of ERC.  Until March 31, 2001,
ERC was a member of an “affiliated group” of corporations within the meaning of
Section 1504 of the Code, the common parent for which was Michigan National
Corporation (“MNC”).  Since December 31, 1990, ERC has not been a member of any
consolidated, combined, or unitary group of corporations other than groups the
common parent of which is AANAH or MNC (or direct or indirect subsidiaries of
AANAH or MNC).  ERC is not liable for Taxes of any other Person (except for
members of the consolidated groups, the common parents of which were AANAH and
MNC, respectively) as a result of joint and several liability, transferee
liability, successor liability, contractual liability or otherwise.  ERC is not
party to any arrangement or joint venture that is taxed as a partnership for
income Tax purposes.

(11)                            ERC has (i) withheld all required amounts from
its employees, agents, contractors and nonresidents, and remitted such amounts
to the proper agencies; (ii) paid all employer contributions and premiums; and
(iii) filed all federal, state, local and foreign returns and reports with
respect to employee income Tax withholding, social security withholding Tax and
premiums, and unemployment

23

--------------------------------------------------------------------------------


withholding Taxes and premiums, all in material compliance with the withholding
Tax provisions of the Code as in effect for the applicable year and other
applicable federal, state, local or foreign laws.

(12)                            Neither ERC nor Parent or any of their
Affiliates has entered into with any Taxing Authority any agreement relating to
Taxes that affects the separate company Tax liability of ERC for any taxable
year ending after the Effective Date.  Except as set forth in Parent Disclosure
Schedule 4.03(o)(12), ERC is not a party to any tax sharing agreement or similar
arrangement for the sharing of Tax liabilities or benefits.

(13)                            ERC has not engaged in any transaction that
could affect the income Tax liability for any taxable year not closed by the
applicable statute of limitations that (i) is a “reportable transaction”
(irrespective of the effective date) within the meaning of Treasury Regulation
Section 301.6011-4(b); or (ii) is a transaction a “significant purpose of which
is the avoidance or evasion of United States federal income tax” within the
meaning of Section 6662(d)(2)(C)(iii) of the Code.

(p)                                 Insurance.  A summary list of all of the
insurance policies, binders or bonds maintained by or for ERC (“Insurance
Policies”) is disclosed in Parent Disclosure Schedule 4.03(p).  Such Disclosure
Schedule separately lists those Insurance Policies owned by ERC and those owned
by Parent.  With respect to those Insurance Policies owned by ERC for which
premiums have already been paid by ERC, the corresponding insurance coverage
will be assigned to Buyer on the Effective Date.  ERC is insured with reputable
insurers against such risks and in such amounts as the management of ERC
reasonably has determined to be prudent in accordance with industry practices. 
All the Insurance Policies are in full force and effect to the Knowledge of
Parent, ERC is not in material default thereunder, and all claims and notices
thereunder have been filed by ERC or Parent in due and timely fashion.  The
Insurance Policies, owned by Parent, will no longer be applicable to ERC upon a
change in control of ERC.

(q)                                 Loans, Leases and Investments.

(1)                                  Except as set forth on Parent Disclosure
Schedule 4.03(q)(1), as of December 31, 2003, no loans, Leases or investments
held by ERC are (A) more than ninety (90) days past due with respect to any
scheduled payment of principal or interest; (B) classified as “loss,”
“doubtful,” “substandard” or “special mention” by any federal regulators or by
ERC’s internal credit review system; (C) on a nonaccrual status as a result of
ERC’s loan review procedures; or

24

--------------------------------------------------------------------------------


(D) ”negotiated loans” as that term is defined in Financial Accounting Standards
No. 15.

(2)                                  Except as set forth on Parent Disclosure
Schedule 4.03(q)(2), each material loan and Lease reflected as an asset on ERC
Financial Statements is evidenced by appropriate and sufficient documentation
and constitutes the legal, valid and binding obligation of the obligor or lessee
named therein, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles or doctrine,
the failure of which to comply with any of the foregoing has, or will, result in
a loss to ERC; to Parent’s Knowledge no obligor or lessee named therein is
seeking to avoid the enforceability of the terms of any loan or Lease under any
such laws or equitable principles or doctrines and no loan or Lease is subject
to any defense, offset or counterclaim.  All such loans or Leases originated by
ERC, and all such loans or Leases purchased by ERC, were made or purchased in
accordance with customary lending and leasing standards of ERC.  Except as set
forth on Parent Disclosure Schedule 4.03(q)(2), all such loans and Leases are,
and on the Effective Date will be, free and clear of any Lien, and ERC has
complied, and on the Effective Date will have complied, with all laws and
regulations relating to such loans and Leases.

(r)                                    Intellectual Property.  ERC owns or has a
valid license or right to use and will continue to own or have such valid
license or right to use after the Closing, the intellectual property, including
patents, trade secrets, know-how, proprietary information, trademarks (with
separate listings of registered and unregistered trademarks), service marks,
trade names, Internet domain names, copyrights, computer programs and software
(whether in source code or code or object code form and documentation related
thereto) as set forth on the Parent Disclosure Schedule 4.03(r) (“Intellectual
Property”).  Parent Disclosure Schedule 4.03(r) also sets forth the application
or registration numbers for each item of Intellectual Property, as applicable. 
Except as set forth on Parent Disclosure Schedule 4.03(r), the execution,
delivery and performance of this Agreement will not constitute a conflict with,
result in a breach of, constitute a default under (or an event that, with notice
or lapse of time or both, would constitute a conflict, breach or default under),
or accelerate the performance required by, or create in any Person the right to
accelerate, terminate, modify or cancel (with notice or lapse of time or both),
or require any notice under, any contract involving any Intellectual Property,
and will not cause the forfeiture or termination or give rise to a right of
forfeiture or termination (with notice or lapse of time or both) of any
Intellectual Property, or impair the rights of Buyer to use, sell or

25

--------------------------------------------------------------------------------


license any Intellectual Property or the processes employed, the services
provided, the businesses conducted and the products used or offered by ERC. 
Except as set forth on Parent Disclosure Schedule 4.03(r), ERC has not received
any written or other actual notice of infringement of or conflict with, and, to
Parent’s Knowledge, there are no, and within three (3) years prior to the
Closing, there have been no, infringements of or conflicts with, the
intellectual property rights of other Persons with respect to the use of the
Intellectual Property or the processes employed, the services provided, the
business conducted and the products used or offered by ERC.  ERC is not
currently a party to or otherwise bound by any settlement agreement, court or
administrative judgment or similar obligation that limits or restricts ERC’s
currently existing ownership or rights to use the Intellectual Property.

(s)                                  Title to Assets.  ERC has good title to all
properties and assets, other than real property or Nominee Properties, owned or
stated to be owned by it as reflected in Parent Disclosure Schedule 4.03(s),
free and clear of all Liens except for:  (1) encumbrances reflected in the ERC
Financial Statements or described in the notes thereto; (2) Liens for current
taxes not yet due or (3) Liens incurred in the ordinary course of business the
value of which does not exceed in the aggregate $100,000.  Parent Disclosure
Schedule 4.03(s) separately lists all assets owned and used by ERC from all
assets used by ERC, but owned by Parent or any of its subsidiaries other than
ERC.  The assets listed on Parent Disclosure Schedule 4.03(s) are all of the
assets, other than real property or Intellectual Property, that are necessary
for ERC to conduct its business as currently conducted.

(t)                                    Real Properties.  ERC owns no real
property other than the Nominee Properties.  ERC has valid leasehold interests
in the leaseholds as reflected in Parent Disclosure Schedule 4.03(t), free and
clear of all Liens except for:  (A) such imperfections of title and
encumbrances, if any, as do not materially detract from the value of or
materially interfere with the present use of such property or are part of or
reflected in the arrangements relating to such property; and (B) except as
described in Parent Disclosure Schedule 4.03(t).  Any real property held on
ERC’s behalf is held solely by a title holding company holding title to such
real property as a nominee for ERC and solely in the ordinary course of ERC’s
business (“Nominee Properties”).  ERC holds good and marketable title in the
beneficial interests of the Nominee Properties.

(u)                                 Forbearances of Parent.  Except as set forth
on Parent Disclosure Schedule 3.02, Parent has complied with Section 3.02 hereof
(assuming the forbearances set forth in Section 3.02 hereof were applicable to
Parent for the period from December 31, 2003 to the date hereof).

(v)                                 Undisclosed Liabilities.  Except as set
forth on Parent Disclosure Schedule 4.03(v), ERC has no liabilities the
existence of which would have a

26

--------------------------------------------------------------------------------


Material Adverse Effect except for (1) liabilities fully reflected or reserved
for on ERC’s September 30, 2004 balance sheet previously delivered to Buyer and
(2) liabilities which have arisen since the September 30, 2004 balance sheet in
the ordinary course which will be fully reflected or reserved for in connection
with the calculation of the Minimum Equity Amount.

(w)                               Books and Records.  The minute books and other
similar records of ERC contain true and complete records of all actions taken at
any meetings of ERC’s stockholders and ERC’s board of directors or any committee
thereof and of all written consents executed in lieu of holding any such
meeting.  ERC’s books and records accurately reflect the material assets,
liabilities, financial condition and results of operations of ERC and have been
maintained in accordance with good business and bookkeeping practices since May
1, 2001.

(x)                                   Internal Controls.  ERC maintains a system
of internal accounting controls sufficient to provide reasonable assurance
that:  (w) transactions are executed in accordance with management’s general or
specific authorizations; (x) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; and (y) access to assets is permitted only in accordance
with management’s general or specific authorization.

(y)                                 Accounting and Whistleblower Complaints. 
Since May 1, 2001, neither Parent, nor, to Parent’s Knowledge, any employee or
Representative of Parent or ERC has received or otherwise had or obtained
Knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of ERC, insofar as it relates to ERC’s business or ERC’s internal
accounting controls, including any complaint, allegation, assertion or claim
that Parent or ERC has engaged in questionable accounting or auditing practices
insofar as it relates to ERC’s business.

(z)                                   No Unlawful Retaliation.  None of Parent,
ERC or, to Parent’s Knowledge, any Affiliate or Representative of Parent or ERC,
has discharged, demoted, suspended, threatened, harassed or in any other manner
discriminated against an employee of ERC in the terms and conditions of
employment because of any act of such employee described in 18 U.S.C. §
1514A(a).

(aa)                            Accounts Receivable.  Except as reserved against
on the ERC Financial Statements, the accounts receivable reflected on such
financial statements:  (1) were acquired by ERC in the ordinary course of its
business and represent fully completed bona fide transactions that require no
further act on the part of ERC to make such accounts receivable payable by the
account debtors; (2) are owned by ERC free and clear of all Liens (other

27

--------------------------------------------------------------------------------


than Liens that will be released on or before the Closing Date), (3) represent
valid obligations owing to ERC by account debtors that, except as set forth on
Parent Disclosure Schedule 4.03(aa), are not Affiliates, stockholders,
directors, officers or employees of ERC or Parent, which are enforceable in
accordance with their respective terms, except to the extent that the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or under laws or equitable principles or doctrines, and (4) have been
accounted for in accordance with GAAP, consistently applied.  Set forth on
Parent Disclosure Schedule 4.03(aa) is an aging schedule of all accounts
receivable up to and including September 30, 2004.

(bb)                          Customers.  To Parent’s Knowledge, (1) no
condition exists that could have a Material Adverse Effect on any of ERC’s
Significant Customers (as listed on Parent Disclosure Schedule 4.03(bb)),
(2) except as disclosed on Parent Disclosure Schedule 4.03(bb), none of ERC’s
customers have filed, voluntarily or otherwise, for bankruptcy protection under
Title 11 of the United States Code (the “Bankruptcy Code”) and (3) to the extent
that any of ERC’s customers have filed for bankruptcy protection under the
Bankruptcy Code, ERC has been identified as a “critical vendor” and the
applicable bankruptcy court has authorized the payment of ERC’s claims against
such debtor customer.

(cc)                            Related-Party Transactions.  Except as set forth
in Parent Disclosure Schedule 4.03(cc), no director, officer or employee of ERC
nor any Affiliate of any of the foregoing:  (a) owns or has any interest,
directly or indirectly, in any property or right, tangible or intangible, which
is used in ERC’s business; (b) has any claim or cause of action against ERC; or
(c) is a party to any contract with ERC.  To Parent’s Knowledge, no director,
officer or employee of ERC nor any Affiliate of any of the foregoing:  (i) is a
competitor of, or a party to any transaction, contract or other arrangement
with, ERC; (ii) serves as an officer or director, or in another similar
capacity, of any Person whose business competes with ERC or any Person that has
a contract with ERC; or (iii) owns directly or indirectly on an individual or
joint basis (other than in or through beneficial ownership of less than one
percent of the outstanding securities of a publicly traded company), any
interests in any Person whose business competes with ERC or any other Person
that has a contract with ERC.  Any transactions and contracts entered into
between ERC, on the one hand, and any director, officer or employee of ERC (or
any of their Affiliates), on the other hand, were entered into on an “arm’s
length basis.”

(dd)                          Parent Retention Bonus Arrangements. All Parent
Retention Bonus Arrangements currently in effect are the obligations of Parent
(or any Affiliate of Parent other than ERC); provided, however, that if ERC pays
the amounts owing under such Parent Retention Bonus Arrangements, they may do so
only to the extent the tax effected amount of such

28

--------------------------------------------------------------------------------


obligations is reflected in the Effective Date Balance Sheet and the Post
Closing Balance Sheet.  For purposes hereof, “Parent Retention Bonus
Arrangements” means all retention bonus arrangements currently in effect  with
certain Employees of ERC.

4.04                           Representations and Warranties of Buyer.  Subject
to Section 4.01 above, Buyer and Guarantor represent and warrant to Parent as
follows:

(a)                                  Organization, Standing and Authority. 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of Delaware.  Buyer has the requisite corporate power and
authority to own its current assets and carry on its business as currently
conducted.  Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.  Guarantor has the requisite corporate
power and authority to own its current assets and carry on its business as
currently conducted.

(b)                                 Corporate Authority.  This Agreement, all
agreements entered into in connection with this Agreement, and the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of Buyer and Guarantor.  This Agreement has been duly authorized, executed and
delivered by each of Buyer and Guarantor.  This Agreement is a valid and legally
binding agreement of each of Buyer and Guarantor, enforceable in accordance with
its terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).  Each of Buyer and Guarantor has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(c)                                  Regulatory Approvals; No Defaults.

(1)                                  Other than as set forth on Buyer Disclosure
Schedule 4.04(c), no consents or approvals of, or filings or registrations with,
any Governmental Authority or any third party are required to be obtained or
made by Buyer or any of its Subsidiaries in connection with the execution,
delivery or performance by Buyer of this Agreement or to consummate the
Purchase, except for filings, applications or notices (by any of Buyer, Parent,
or ERC), and the termination of any applicable waiting periods, (A) under the
HSR Act, (B) to the Board of Governors of the Federal Reserve System, the OCC or
any other Regulatory Authority, and (C) under any applicable foreign laws or
regulations or to any foreign Governmental Authority.  As of the date hereof,
Buyer has no Knowledge of any reason why the approvals or consents set forth

29

--------------------------------------------------------------------------------


as conditions to closing in Sections 6.01(a) and 6.01(b) hereof will not be
received in a timely manner.

(2)                                  Subject to receipt of the regulatory
approvals referred to in the preceding paragraph, and expiration of the related
waiting periods, and required filings under federal and state securities laws,
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby do not and will not (A) constitute a
breach or violation of, or a default under, or give rise to any Lien, any
acceleration of remedies or any right of termination under, any law, rule or
regulation or any judgment, decree, order, governmental permit or license, or
contract, agreement, indenture or instrument of Buyer or of any of its
Subsidiaries or to which Buyer or any of its Subsidiaries or their properties is
subject or bound, (B) constitute a breach or violation of, or a default under,
the certificate of incorporation or by-laws (or similar governing documents) of
Buyer or any of its Subsidiaries, or (C) require any consent or approval under
any such law, rule, regulation, judgment, decree, order, governmental permit or
license, contract, agreement, indenture or instrument.

(d)                                 Litigation/Regulatory Action.  Neither Buyer
nor any of its Subsidiaries or properties is a party to or is subject to any
order, decree, agreement, memorandum of understanding or similar supervisory
arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from, a Governmental Authority that would
inhibit Buyer’s or Guarantor’s ability to or prevent Buyer or Guarantor from
consummating the Purchase, nor has Buyer or any of its Subsidiaries been advised
by a Governmental Authority that such agency is contemplating issuing or
requesting (or is considering the appropriateness of issuing or requesting) any
such order, decree, agreement, memorandum of understanding, commitment letter,
supervisory letter or similar submission.

(e)                                  Investment Intent.  Buyer is acquiring the
Shares for investment for its own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof. 
Buyer understands that the Shares have not been, and will not be, registered
under the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent of Buyer.  Buyer is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.

(f)                                    No Brokers.  No action has been taken by
Buyer or Guarantor that would give rise to any valid claim against any party
hereto for a brokerage

30

--------------------------------------------------------------------------------


commission, finder’s fee or other like payment with respect to the transactions
contemplated by this Agreement.

(g)                                 Financing.  Subject to Section 6.02(c),
Buyer has, and will have on the Effective Date, sufficient cash, available lines
of credit or other sources of immediately available funds to enable it to pay
the Initial Purchase Price and pay any other amounts to be paid by it under this
Agreement.

4.05                           No Other Representation or Warranties.  Except
for the representations and warranties expressly contained in this Article 4,
none of Parent, ERC, Buyer, Guarantor or any other Person has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of any of Parent, ERC, Buyer or Guarantor.

5.             Covenants

5.01                           Commercially Reasonable Efforts.  Subject to the
terms and conditions of this Agreement, each of Parent and Buyer agrees to use
its commercially reasonable efforts in good faith to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under applicable laws, so as to permit consummation of
the Purchase and the transactions contemplated by this Agreement as promptly as
practicable and will cooperate fully with the other parties to this Agreement to
that end.

5.02                           Press Releases.  The initial press release or
written statement for general circulation relating to the transaction
contemplated herein shall be a joint press release among the parties to this
Agreement subject to the requirements of law and other applicable regulations. 
In addition, the parties to this Agreement shall consult with each other, and
each obtain the approval of the other party, before issuing any other press
releases or statements relating to the transaction contemplated herein.

5.03                           Access; Information.  (a) Prior to the Effective
Date, Parent agrees that, upon reasonable advance notice for purposes consistent
with this Agreement and subject to applicable laws relating to the exchange of
information, it will afford, or cause ERC to afford, Buyer and Buyer’s
authorized Representatives, such access during normal business hours to the
books, records (including, without limitation, tax returns and work papers of
independent auditors to the extent that such auditors consent to such access),
properties, personnel of and to such other information as Buyer may reasonably
request.

(b)                                 Buyer agrees that it will not, and will
cause its Representatives not to, use any information obtained pursuant to this
Section 5.03 (as well as any other information obtained prior to the date hereof
in connection with the entering into of this Agreement) for any purpose
unrelated to the consummation of the transactions contemplated by this
Agreement.  Subject to the requirements of applicable law, Buyer will keep

31

--------------------------------------------------------------------------------


confidential, and will cause its Representatives to keep confidential, all
information and documents obtained pursuant to this Section 5.03 (as well as any
other information obtained prior to the date hereof in connection with the
entering into of this Agreement) unless such information (1) was already known
to such party, (2) becomes available to such party from other sources not bound
by a confidentiality obligation, (3) is disclosed with the prior written
approval of Parent and ERC, or (4) is or becomes readily ascertainable from
published information or trade sources.  In the event that this Agreement is
terminated or the transactions contemplated by this Agreement shall otherwise
fail to be consummated, Buyer shall promptly cause all copies of documents or
extracts thereof containing information and data as to Parent or ERC to be
returned to Parent at Parent’s expense, or (at Parent’s option) confirm in
writing to Parent that it has completely destroyed all such copies, documents,
extracts, information and data.  Buyer and Parent each agree not to disclose
this Agreement, or the terms and conditions hereof, except as required by
applicable law.

(c)                                  In addition to the confidentiality
arrangements contained in this Agreement, all information provided or obtained
in connection with the transactions contemplated by this Agreement (including
pursuant to clause (a) above) shall be held by Buyer in accordance with and
subject to the terms of the Confidentiality Agreement dated as of September 10,
2004, between Buyer and Parent (the “Confidentiality Agreement”).  In the event
of a conflict or inconsistency between the terms of this Agreement and the
Confidentiality Agreement, the terms of this Agreement shall govern.

(d)                                 In addition to its obligations under
Section 5.03(b) and (c) above, after the Effective Date, Buyer will retain all
books, records and information of ERC for a reasonable period of time (not less
than 7 years from the Effective Date).  Buyer will, upon reasonable notice,
afford to Parent, its Affiliates and their Representatives access (including the
right to copy, at Parent’s expense, or to obtain in computer file format) during
normal business hours to such books, records and information as Parent or any
such Affiliate may request for purposes related to this Agreement, the
operations of ERC prior to the Effective Date, or to the determination of any
matter arising before the Effective Date.  Subject to the requirements of
applicable law, Parent will keep confidential, and will cause its
Representatives to keep confidential, all information and documents obtained
pursuant to this Section 5.03(d) unless such information (1) was already known
to such party, (2) becomes available to such party from other sources not bound
by a confidentiality obligation, (3) is disclosed with the prior written
approval of Buyer, or (4) is or becomes readily ascertainable from published
information or trade sources.

32

--------------------------------------------------------------------------------


5.04                           Regulatory Applications.  Parent and Buyer and
their respective Subsidiaries shall cooperate and use their respective
commercially reasonable efforts to prepare all documentation, to effect all
filings and to obtain all permits, consents, approvals and authorizations of all
third parties and Governmental Authorities necessary to consummate the
transactions contemplated by this Agreement.  Parent and Buyer shall have the
right to review in advance, and to the extent practicable each will consult with
the other with respect to, all material written information submitted to any
third party or any Governmental Authority in connection with the transactions
contemplated by this Agreement, in each case subject to applicable laws relating
to the exchange of information.  In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable.  Buyer
and Parent commit to submit all required applications or notices to the
appropriate Governmental Authorities as soon as practicable, but in no event
later than November 19, 2004.  Each party hereto agrees that it will consult
with the other party hereto with respect to the obtaining of all material
permits, consents, approvals and authorizations of all third parties and
Governmental Authorities necessary or advisable to consummate the transactions
contemplated by this Agreement, and each party will keep the other party
apprised of the status of material matters relating to completion of the
transactions contemplated hereby.  Each party agrees, upon request, to furnish
the other party with all non-confidential information concerning itself, its
Subsidiaries, directors, officers and stockholders and such other matters as may
be reasonably necessary or advisable in connection with any filing, notice or
application made by or on behalf of such other party or any of its Subsidiaries
to any third party or Governmental Authority.  The parties agree that each party
shall be responsible for their own costs in connection with the filing of any
application hereunder, including pursuant to the HSR Act.

5.05                           [Intentionally Deleted]

5.06                           Benefit Plans.  (a) Except as provided below,
prior to the Effective Date, Parent shall, or shall cause ERC to, honor and
perform all obligations under each Benefit Plan.

(b)                                 As of the Effective Date and for at least 12
months immediately following the Effective Date, Buyer shall provide to (1) each
ERC Employee (as defined below) whose compensation is based on sales
commissions, annual cash compensation at least equal to the base salary and
incentive compensation that a similarly-situated employee of Buyer is entitled
to, and (2) all other ERC Employees, a base salary not less than such ERC
Employee’s base salary or base salary rate in effect immediately prior to the
Effective Date and with an annual bonus opportunity no less favorable than the
annual bonus opportunity provided by Buyer from time to time to its
similarly-situated employees.

(c)                                  As of the Effective Date and for at least
12 months immediately following the Effective Date, the ERC Employees shall be
eligible to participate in

33

--------------------------------------------------------------------------------


such employee benefit plans, programs and arrangements, including, but not
limited to, vacation and paid time-off programs, that Buyer has in effect from
time to time for similarly-situated employees.  For purposes of all employee
benefit plans, programs and arrangements maintained by or contributed to by
Buyer and its Affiliates, for which the ERC Employees are eligible for
participation, Buyer shall, or shall cause its Affiliates to, cause each such
plan, program or arrangement to treat the prior service with ERC and its
Affiliates of each person who is an employee or former employee of ERC
immediately prior to the Effective Date (an “ERC Employee”) as service rendered
to Buyer or its Affiliates, as the case may be, for all purposes to the same
extent such service is recognized under corresponding plans, programs or
arrangements of ERC or its Affiliates prior to the Effective Date; provided,
however, that such crediting of service shall not operate to duplicate any
benefit or the funding of such benefit, nor shall such crediting of service be
required for purposes of benefit service under any defined benefit pension
plan.  ERC Employees shall also be given credit for any deductible or co-payment
amounts paid in respect of the plan year in which the Effective Date occurs, to
the extent that, following the Effective Date, they participate in any other
plan for which deductibles or co-payments are required.  Buyer shall also cause
each benefit plan of Buyer to waive any pre-existing condition that was covered
or waived under the terms of any Benefit Plan immediately prior to the Effective
Date or waiting period limitation that would otherwise be applicable to an ERC
Employee on or after the Effective Date.

(d)                                 As of the Effective Date, the ERC Employees
shall cease accruing benefits under the Parent Group Retirement Plan and the
Parent Group Profit Sharing Plan (which benefits in each such Plan shall then be
fully vested by Parent) and shall cease participating in any other Parent Group
Benefit Plan, except with respect to any available coverage continuation or
conversion rights.  Parent shall:  (1) make a pro rata profit sharing
contribution to the Parent Group Profit Sharing Plan for the benefit of the ERC
Employees who are participants therein as of the Effective Date, and waive for
such participants any last day of plan year employment requirement for sharing
in such contribution, and (2) take any actions reasonably required to allow such
participants to rollover the vested balance of their Parent Group Profit Sharing
Plan accounts, including any participant loans, to Buyer’s 401(k) plan.  Buyer
shall have no obligations with respect to the Parent Group Profit Sharing Plan
or the Parent Group Retirement Plan or any other Benefit Plan maintained by the
Parent Group.

(e)                                  ERC Employees whose employment or service
is involuntarily terminated by Buyer other than for cause (1) upon or within the
12-month period immediately following the Effective Date shall be eligible for
benefits under a Buyer severance or separation pay policy or plan that are at
least equivalent to the lower of (A) the severance benefits set forth on

34

--------------------------------------------------------------------------------


Exhibit 5.06(e) hereto, and (B) the severance benefits actually provided by
Parent as of the Effective Date; and (2) after such 12-month period, shall be
entitled to severance benefits in accordance with the severance plans and
policies of Buyer and its Affiliates, as in effect from time to time thereafter;
provided, however, that notwithstanding the foregoing the first three (3) ERC
Employees terminated by Buyer, other than for cause, during the twelve (12)
month period following the Effective Date shall be eligible for severance
benefits in accordance with Exhibit 5.06(e).  Parent shall reimburse to Buyer as
an adjustment to the Purchase Price, on a tax-effected basis, the amount, if
any, by which the amount required to be paid by Buyer to such severed ERC
Employee pursuant to Exhibit 5.06(e) exceeds the amount that Buyer would have
paid such severed ERC Employee under Buyer’s current severance plan for such
three (3) severed ERC Employees.

(f)                                    The provisions of this Section 5.06 are
covenants between Buyer and Parent and shall not, in any manner, create any
contractual right, including, but not limited to, contractual rights to
employment, for any Employee of ERC.

5.07                           Tax Matters.

(a)                                  Liability for Taxes.

(1)                                  Parent shall be jointly and severally
liable and indemnify Buyer and ERC and their Affiliates for (i) all Taxes of ERC
(including Taxes of any other Person for which ERC is liable as a result of
joint and several liability, contractual liability, successor liability,
transferee liability, or otherwise and Taxes resulting from the
Section 338(h)(10) Election) to the extent not accrued as a separate liability
(not including reserves to reflect timing differences between Tax and book
items) on the Effective Date Balance Sheet for a Pre-Effective Date Period and
(ii) all Taxes resulting from a breach of a representation or warranty under
Section 4.03(o).  For purposes of this provision, (i) liability for any Taxes
determined by reference to income, capital gains, gross income, gross receipts,
sales, net profits, windfall profits or similar items or resulting from a
transfer of assets incurred during a period beginning before and ending after
the Effective Date shall be allocated between the portion of the period that is
a Pre-Effective Date Period and the portion that is the Post-Effective Date
Period based on the date on which such items accrued; (ii) liability for all
other Taxes for a period that begins before and ends after the Effective Date
shall be pro-rated between the Pre-Effective Date Period and the Post-Effective
Date Period on a per diem basis based on the number of days in the taxable
period for which each party is liable for Taxes hereunder; (iii) Taxes of any
consolidated, combined or unitary

35

--------------------------------------------------------------------------------


group that includes ERC on or prior to the Effective Date shall be considered to
be incurred in a Pre-Effective Date Period whether such Taxes are incurred,
accrued, assessed or similarly charged on, before, or after the Effective Date;
and (iv) any interest, penalties, additions to tax or additional amounts that
relate to Taxes for a Pre-Effective Date Period shall be considered to be
incurred in a Pre-Effective Date Period whether such items are incurred,
accrued, assessed or similarly charged on, before or after the Effective Date. 
The indemnification obligations of this Section 5.07 with respect to any Tax
shall survive until thirty (30) days after the expiration of any applicable
statute of limitations period with respect to such Tax.

(2)                                  Any refunds for Taxes of ERC (to the extent
not accrued on the Effective Balance Sheet) for a Pre-Effective Date Period
(except as a result of the carryback of any items of loss, credit, or other Tax
attributes incurred in a Post-Effective Date Period) shall be property of Parent
and to the extent ERC or Buyer receives such a refund, Buyer shall promptly pay
the amount of such refund (plus any interest received from the applicable
Governmental Authority, net of any Taxes Buyer or ERC or any of their Affiliates
incurs as a result of receiving such interest) to Parent.  If Buyer or ERC must
return to a Taxing Authority a refund or credit (or any portion thereof) for
which it has made payment under this Section 5.07(a)(2), Parent shall indemnify
Buyer and ERC for such payment made under this Section 5.07(a)(2).

(3)                                  Buyer shall be liable for Taxes of ERC for
any Post-Effective Date Period, and shall be entitled to any refund of Taxes of
which ERC received with respect to such periods.

(4)                                  In the case of any Tax that any party is
required to pay (including, without limitation, any Tax that the indemnified
party elects to pay to the Governmental Authority and sue for a refund) a
Governmental Authority and which is subject to indemnification under
Section 5.07(a)(1) or 5.07(a)(3), the party indemnifying against the Tax shall
pay the other party the amount for which the party indemnifying against the Tax
is responsible pursuant to Section 5.07(a)(1) or 5.07(a)(3) above in immediately
available funds no later than three (3) days prior to the date such Tax is due
to the relevant Governmental Authority.

(5)                                  If Parent (or any of its Affiliates)
becomes entitled to a refund or credit for its Taxes (or otherwise recognizes a
reduction in Taxes) for any Pre-Effective Date Period and such refund or credit
(or reduction) is attributable to the carryback of any items of loss, credit, or
other Tax attributes of ERC incurred in a Post-Effective

36

--------------------------------------------------------------------------------


Date Period, Parent shall promptly pay to Buyer the amount of such refund or
credit (or reduction) (together with any interest received from the Governmental
Authority, net of any Taxes Parent or its Affiliates incurs as a result of
receiving such interest).  If Parent or its Affiliate must return to a Taxing
Authority such refund or credit (or other reduction in Taxes) for which Parent
has made payment under this Section 5.07(a)(5), Buyer shall indemnify Parent for
such payment made under this Section 5.07(a)(5).

(b)                                 Returns and Reports.  Buyer shall prepare or
cause to be prepared any Tax Returns of ERC that are required to be filed after
the Effective Date and which pertain to any Post-Effective Date Period.  Parent
shall prepare any Tax Returns of ERC that pertain to any Pre-Effective Date
Period.  In the case of Tax Returns required to be filed by Parent hereunder,
Parent shall deliver drafts of such Tax Returns together with supporting
information to Buyer for its review no later than sixty (60) days before the
statutory deadline for filing the applicable Tax Return (as extended) (or
otherwise within a reasonable period of time prior to the filing of such Tax
Returns, if such Tax Return cannot be prepared within such sixty (60) days time
frame).  Parent shall consider in good faith any comments made by Buyer
consistent with respect to such Tax Returns.  Parent shall remit the amount of
Tax shown as due directly to the relevant Governmental Authority on or before
the due date for such payment, in each case taking into account applicable
extensions, on any Tax Returns it prepares pursuant to this section.  To the
extent that Parent has remitted more Taxes than it is obligated to pay under
this Agreement, Buyer shall pay to Parent the amount of such excess three (3)
days prior to the date the Tax is due to the Taxing Authority or three (3) days
after receipt of demand for such payment, whichever is later.  For purposes of
this Section 5.07(b), a Tax Return for a period that begins before and ends
after the Effective Date shall be considered to relate solely to a
Post-Effective Date Period.  In the case of a Tax Return of ERC for a period
that begins before and ends after the Effective Date which is prepared by Buyer
hereunder, Buyer shall deliver drafts of such Tax Returns together with
supporting information to Parent for its review no later than sixty (60) days
before the statutory deadline for filing the applicable Tax Return (as extended)
(or otherwise within a reasonable period of time prior to the filing of such Tax
Return, if such Tax Return cannot be prepared within such sixty (60) day time
frame).  Buyer shall consider in good faith any comments made by Parent with
respect to such Tax Return.

(c)                                  Contest Provisions.

(1)                                  If in connection with any examination,
investigation, audit or other proceeding in respect of any tax return covering
the operations of ERC for a Pre-Effective Date Period on or before the Closing

37

--------------------------------------------------------------------------------


Date, any tax authority issues to ERC a written notice of deficiency, a notice
of reassessment, a proposed adjustment, an assertion of claim or demand
concerning the taxable period covered by such return, Buyer or ERC shall notify
Parent of its receipt of such communication from the governmental body or
authority within thirty (30) business days after receiving such notice of
deficiency, reassessment, adjustment or assertion of claim or demand.  No
failure or delay of Buyer or  ERC in the performance of the foregoing shall
reduce or otherwise affect the obligations or liabilities of Parent pursuant to
this Agreement, except to the extent that such failure or delay shall preclude
ERC from defending against any liability or claim for Taxes that the Parent are
obligated to pay hereunder.

(2)                                  The Parent shall control any examination,
investigation, audit, or other proceeding in respect of any Taxes for a
Pre-Effective Date Period, provided, subject to Section 5.07(c)(4), that Buyer
and ERC shall have the right to participate in such contest.   Notwithstanding
the foregoing, but subject to Section 5.07(c)(4), Parent shall not be allowed to
settle or resolve a matter without the prior written consent of Buyer; provided,
however, Buyer shall consent to any settlement or other resolution if (1) such
settlement or other resolution could not have an affect on the Taxes of ERC,
Buyer, or their Affiliates in any Post-Effective Date Period and (2) prior to
such settlement, Parent has paid to ERC or Buyer all Taxes resulting from such
settlement that Parent is required to indemnify ERC and the Buyer for under this
Agreement.

(3)                                  Buyer and ERC shall control any
examination, investigation, audit, or other proceeding in respect of any Taxes
for a Post-Effective Date Period, provided that Parent shall have the right to
participate in such contest if it could have an affect on the Taxes of ERC in a
Pre-Effective Date Period.

(4)                                  Notwithstanding any other provision of this
Agreement, including Section 5.07(c)(2), to the extent that the proceeding
relates to Taxes for a Pre-Effective Date Period of any combined, consolidated,
or unitary return that includes the Parent and ERC, the Parent shall have the
sole right to participate in and control such contest (including, the settlement
of any claims), provided Parent shall keep the Buyer and ERC reasonably informed
regarding the status of such proceeding if it could have an impact on the Taxes
of ERC in a Post-Effective Date Period.  Notwithstanding any other provision of
this Agreement, including Section 5.07(c)(3), to the extent that the proceeding
relates to Taxes for a Post-Effective Date Period for any combined,
consolidated, or unitary return that includes the Buyer and ERC,

38

--------------------------------------------------------------------------------


Buyer and ERC shall have the sole right to participate in and control such
contest (including, the settlement of any claims), provided Buyer and ERC shall
keep Parent reasonably informed regarding the status of such proceeding if it
could impact the Taxes of ERC in a Pre-Effective Date Period.

(d)                                 Transfer and Sales Taxes.  Buyer and Parent
shall be equally liable for all transfer, excise, sales, recording and similar
Taxes arising from the sale by Parent and the Purchase by Buyer of the Shares.

(e)                                  Cooperation; Access to Records.  After the
Effective Date, Buyer and Parent shall (i) assist (and cause their respective
Affiliates to assist) the other party in preparing and filing any Tax Returns
related to ERC; (ii) cooperate (and cause their Affiliates to cooperate) fully
in preparing for any audits of, or disputes with taxing authorities regarding
Tax Returns of ERC; (iii) furnish copies (and cause their Affiliates to furnish
copies) of any correspondence received from any Taxing Authority with respect to
any Tax Return of ERC for any Pre-Effective Date Period; (iv) cooperate with
each other (and, if necessary, Deloitte & Touche) to allow each other to
determine the allocation of the Purchase Price among the assets of ERC; and
(v) cooperate (and cause their Affiliates to cooperate) with each other to
obtain refunds or credits for Taxes (including filing amended Tax Returns) for
which the other party is entitled to receive payment under this Agreement. 
Buyer shall, after the Effective Date, consistent with current practices of ERC
and Section 5.03(d) above, retain such records, documents, accounting data and
other information as is necessary for the preparation, filing and examination of
Tax Returns with respect to Taxes of ERC, and shall make available to Parent and
to any Taxing Authority as reasonably requested all records, documents,
accounting data and other information relating to Taxes of ERC.

(f)                                    Adjustment to Purchase Price.  Any
payment by Parent or Buyer, as the case may be, pursuant to this Section 5.07 or
Article 7, will, to the extent permitted by law, be treated as an adjustment to
the Purchase Price and, Parent and Buyer agree not to take any position
inconsistent therewith for any purpose.

(g)                                 Tax Sharing Agreements.  On the Effective
Date, ERC shall be released from any tax sharing agreements set forth on Parent
Disclosure Schedule 4.03(o)(12) such that ERC shall not have any future
obligations under such agreements after the Effective Date.

(h)                                 Conflict.  The provisions of this
Section 5.07 shall not be governed by the limitations on indemnity in any other
provision of this Agreement and to the extent of any inconsistency between this
Section 5.07 and another provision of this Agreement, the provisions of this
Section 5.07 shall control.

39

--------------------------------------------------------------------------------


5.08                           Notification of Certain Matters.  Each of Buyer
and Parent will give prompt written notice to the other of any fact, event or
circumstance known to it that (a) is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in any Material Adverse Effect or (b) would cause or constitute a material
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement.

5.09                           Transition.  Following the date hereof, Parent,
the Affiliates of Parent and Buyer shall use commercially reasonable efforts to
identify and resolve any transition matters resulting from the Purchase.  The
parties agree to negotiate in good faith and to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably required to cause
the execution of a Transition Services Agreement covering the services described
in Exhibit 5.09 attached hereto on or before the Effective Date.

5.10                           Legend.  Buyer agrees that all certificates or
other instruments representing the Shares subject to this Agreement will bear a
legend substantially to the following effect:

“THE SHARES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

5.11                           Non-Compete; No Solicitation of Employees.  In
order that Buyer may have and enjoy the full benefit of the business of ERC,
Parent and AANAH agrees that, during the period beginning on the Closing Date
and ending twenty-four (24) months after the Closing Date, neither AANAH nor any
of its subsidiaries will, without the written approval of Buyer:

(a)                                  engage, directly or indirectly, in any
Employee Relocation Business, defined below, within the United States.  For
purposes of this section, “engage” will include any direct or indirect interest
in any corporation, partnership, limited liability company, joint venture or
other entity, whether as owner, stockholder, partner, member, joint venturer or
otherwise, or rendering any direct or indirect service or assistance to any
individual, corporation, partnership, limited liability company, joint venture
or other business entity (whether as an agent, consultant or otherwise).  For
purposes of this section, “Employee Relocation Business” shall mean the business
of providing the following integrated services to clients and their transferring
employees: (1) relocation policy counseling; (2) relocation expense payment; (3)
relocation tax reporting; (4) sale of employee residences; and/or (5) movement
of household goods. 

40

--------------------------------------------------------------------------------


Notwithstanding the foregoing, nothing contained herein shall limit the right of
AANAH or its subsidiaries to (i) extend credit secured by the stock of companies
engaged in the Employee Relocation Business and (ii) hold and make passive
investments, including through its merchant banking activities (as permitted
under 12 CFR §225.170 et seq.) in any person engaged in Employee Relocation
Business;

(b)                                 directly or indirectly, contact or solicit
(other than by general advertising) for the purpose of offering employment or
hiring, induce or attempt to induce to accept employment, (in each case, whether
as an employee, consultant, agent, independent contractor or otherwise), any
employee of ERC or executives of Buyer involved in the negotiations of this
Agreement; or

(c)                                  knowingly induce or attempt to induce any
customer of or supplier to ERC to cease or reduce its or his business or other
relationship with ERC or otherwise interfere with the relationship between ERC
and any such customer or supplier (including making any negative statements or
communications concerning Buyer or any of its Affiliates or concerning the
business of ERC).

The necessity of protection against the competition of Parent and its Affiliates
against Buyer (and ERC after the Closing Date) and the nature and scope of such
protection has been carefully considered by the parties hereto.  The parties
hereto agree and acknowledge that the duration, scope and geographic areas
applicable to the covenant not to compete described in this Section 5.11 are
fair, reasonable and necessary, and that adequate compensation has been received
by Parent for such obligations.  If, however, for any reason, a court of
competent jurisdiction determines that the restrictions in this Section 5.11 are
not reasonable or that the consideration is inadequate, such restrictions shall
be interpreted, modified or rewritten to include as much of the duration, scope
and geographic area identified in this Section 5.11 as will render such
restrictions valid and enforceable.

5.12                           Section 338(h)(10) Election.  (a) Parent agrees
to join, in an appropriate and timely manner, with Buyer in making an election
under Section 338(h)(10) of the Code and any corresponding election permitted
under any local, state or foreign jurisdiction (collectively, the
“Section 338(h)(10) Election”) with respect to Buyer’s acquisition of the Shares
if such election is allowable under applicable law.  Buyer and Parent agree to
cooperate to take all actions necessary or appropriate to effect and preserve a
timely Section 338(h)(10) Election with respect to Buyer’s acquisition of the
Shares, including, but not limited to, participating in the timely filing of IRS
Form 8023 and 8883 and related or comparable forms for state, local, or foreign
law purposes.

(b)                                 Buyer shall prepare all forms consistent
with the agreed allocation in subparagraph (c) below that Buyer believes are
necessary or appropriate (including preparing the IRS Form 8023 and IRS Form
8883) to make the

41

--------------------------------------------------------------------------------


Section 338(h)(10) Election and shall provide them to Parent.  Parent shall
promptly execute all of the forms Buyer provides and return the appropriate
executed copies to Buyer for timely filing by Buyer with the appropriate taxing
authorities.  Buyer and Parent shall prepare (and shall cause all of their
Affiliates to prepare) all income Tax Returns consistent with (and not take an
inconsistent position during the course of any audit or other proceeding) the
Section 338(h)(10) Election or the IRS Form 8023 or IRS Form 8883 (including, as
necessary, attaching copies of any relevant forms on its income tax return for
the year including the Effective Date).  Buyer and Parent shall promptly notify
the other party if any taxing authority is challenging the effectiveness of the
Section 338(h)(10) Election or the information set forth on IRS Form 8023 or IRS
Form 8883.

(c)                                  Within 120 days following the Effective
Date, Buyer shall prepare a schedule allocating the Purchase Price among the
assets of ERC in accordance with Section 338 of the Code and the regulations
promulgated thereunder and shall provide such allocation to Parent for its
review and comment.  If after thirty (30) days, the Parent and Buyer are unable
to agree on an allocation, Parent and Buyer shall retain Deloitte & Touche (the
costs of which shall be borne equally by Buyer and Parent) to determine the
allocation (or, as the case may be, the portion of the allocation on which they
cannot agree).  Parent and Buyer shall use their commercially reasonable efforts
to have Deloitte & Touche to make such determination within thirty (30) days of
their request.  Buyer shall prepare the IRS Form 8883 consistent with the
allocation determined under this Section 5.12(c) and Parent and Buyer shall
report (and cause their  Affiliates to report) the transactions contemplated by
this Agreement for Tax purposes (and other relevant purposes) consistently with
the allocation.

5.13                           No Solicitation of Offers.  Until the earlier of
the termination of this Agreement in accordance with its terms and the Closing,
Parent shall not (and shall cause ERC not to), directly or indirectly, through
any Affiliate, Representative or otherwise, (a) solicit, initiate or encourage
the submission of proposals or offers from any Person relating to any
acquisition or purchase of the business or assets (except in the ordinary
course) of, or any equity interest in, or any merger, consolidation or business
combination with, ERC (an “Acquisition Proposal”), or (b) continue or
participate in any discussion or negotiation regarding, or furnish to any other
Person any information with respect to, or otherwise cooperate in any way with
or assist, facilitate or encourage, any Acquisition Proposal by any other
Person.  Parent shall notify Buyer promptly upon the receipt by Parent or ERC,
or any of their Affiliates or Representatives of any Acquisition Proposal.

5.14                           Guarantee.  Guarantor hereby guarantees the full
and prompt payment and performance when due of all present and future
obligations, liabilities and indebtedness of Buyer to Parent, or Parent’s
Affiliates, arising under this Agreement (collectively, the “Buyer
Indebtedness”).  Parent may have immediate

42

--------------------------------------------------------------------------------


recourse against Guarantor for full and immediate payment of the Buyer
Indebtedness at any time after the Indebtedness, or any part thereof, has not
been paid in full when due or performed when required by this Agreement.  This
is a guarantee of payment, and not of collection, and Guarantor therefore agrees
that Parent shall not be obligated, prior to seeking recourse against or
receiving payment from Guarantor, to do any of the following acts (although
Parent may do so, in whole or in part, at its sole option), the performance of
each of which is hereby unconditionally waived by Guarantor:  (a) take any steps
whatsoever to collect from Buyer or to file any claim of any kind against Buyer;
or (b) in any other respect exercise any diligence whatsoever in collecting or
attempting to collect the Buyer Indebtedness by any means.  No delay on the part
of Parent in exercising any of its options, powers or rights, or partial or
single exercise thereof, under this Section 5.14 will constitute a waiver
thereof.  If any provision of this Section 5.14 is determined to be illegal,
unconscionable or unenforceable, all other terms and provisions hereof will
nevertheless remain effective and will be enforced to the fullest extent
permitted by law.

6.             Conditions to Consummation of the Purchase

6.01                           Conditions to Each Party’s Obligation to Effect
the Purchase.  The respective obligations of Parent and Buyer to consummate the
Purchase are subject to the fulfillment or written waiver, at or prior to the
Effective Date, of each of the following conditions:

(a)                                  Approvals. All Governmental Authority
approvals required to consummate the transactions contemplated hereby shall have
been obtained and shall remain in full force and effect and all statutory
waiting periods in respect thereof shall have expired.

(b)                                 Third Party Consents.  All consents or
approvals of all Persons, other than Governmental Authorities, required for or
in connection with the execution, delivery and performance of this Agreement
(including consummation of the Purchase) shall have been obtained and shall be
in full force and effect, unless the failure to obtain any such consent or
approval is not reasonably likely to have a Material Adverse Affect on ERC.

(c)                                  No Injunction.  No Governmental Authority
of competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, judgment, decree, injunction or other
order (whether temporary, preliminary or permanent) that is in effect, pending
or threatened and prohibits (or would prohibit, once in effect) consummation of
the transactions contemplated by this Agreement.

(d)                                 HSR Act.  The applicable waiting period (and
any extension thereof) under the HSR Act and any other relevant antitrust law
shall have expired or been terminated.

43

--------------------------------------------------------------------------------


6.02                           Conditions to Obligation of Buyer.  The
obligations of Buyer to consummate the Purchase are also subject to the
fulfillment or written waiver, at or prior to the Effective Date, of each of the
following conditions:

(a)                                  Representations and Warranties.  The
representations and warranties of Parent set forth in this Agreement shall be
true and correct as of the date of this Agreement and as of the Effective Date
as though made on and as of the Effective Date (except that representations and
warranties that by their terms speak as of the date of this Agreement or some
other date shall be true and correct as of such date only), and Buyer shall have
received certificates, dated the Effective Date, signed on behalf of Parent to
such effect.

(b)                                 Performance of Obligations of Parent. 
Parent shall have performed in all material respects all obligations required to
be performed by it under this Agreement at or prior to the Effective Date, and
Buyer shall have received certificates, dated the Effective Date, signed on
behalf of Parent to such effect.

(c)                                  Consents.  Buyer shall have received the
necessary commitments and related consents for the financing required to pay all
amounts owed by Buyer to Parent under this Agreement as set forth on Buyer
Disclosure Schedule 6.02(c), provided that Buyer shall use its best efforts to
obtain such commitments and consents on or before December 31, 2004.

(d)                                 Transition Services Agreement.  Parent shall
have delivered to Buyer a fully executed Transition Services Agreement.

(e)                                  Trademarks.  Parent shall have delivered to
Buyer evidence (i) from the U.S. Patent and Trademark Office of the assignment
to ERC of the U.S. registered trademarks and applications as listed on Parent
Disclosure Schedule 4.03(r) and (ii) from the applicable foreign patent and
trademark office(s), evidence of the filing of the foreign registered trademarks
and applications as listed on Parent Disclosure Schedule 4.03(r).

(f)                                    Other Closing Deliveries.  Parent shall
have delivered or caused to be delivered to Buyer each of the items required by
Section 2.04(a).

6.03                           Conditions to Obligation of Parent.  The
obligations of Parent to consummate the Purchase are also subject to the
fulfillment or written waiver, at or prior to the Effective Date, of each of the
following conditions:

(a)                                  Representations and Warranties.  The
representations and warranties of Buyer set forth in this Agreement shall be
true and correct as of the date of this Agreement and as of the Effective Date
as though made on and as of the Effective Date (except that representations and
warranties that by their terms speak as of the date of this Agreement or some
other date shall be true and correct as of such date only) and Parent shall have
received a

44

--------------------------------------------------------------------------------


certificate, dated the Effective Date, signed on behalf of Buyer to such effect.

(b)                                 Performance of Obligations of Buyer.  Buyer
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Effective Date, and
Parent shall have received a certificate, dated the Effective Date, signed on
behalf of Buyer to such effect.

(c)                                  Transition Services Agreement.  Buyer shall
have delivered to Parent a fully executed Transition Services Agreement.

(d)                                 Other Closing Deliveries.  Buyer shall have
delivered or caused to be delivered to Parent each of the items required by
Section 2.04(b).

7.             Survival; Indemnifications

7.01                           In General.  After the Closing, the
indemnification expressly provided in this Agreement shall be the sole and
exclusive remedy for any breach of representations and warranties or of any
covenant or agreement in this Agreement by either party in the absence of
fraud.  Nothing herein shall preclude a party hereto from applying to a court
for equitable relief to enforce its rights under this Agreement.  Each
indemnitee under this Article 7 shall use its reasonable efforts to mitigate
Costs for which it seeks indemnification hereunder.  Notwithstanding anything in
this Agreement to the contrary, no Person shall be entitled to indemnification
if the event or condition giving rise to such Person’s indemnification claim is
a result of fraud or willful misconduct by such Person, its Affiliates or its
Representatives.

7.02                           Survival Periods.  Unless expressly provided
herein to the contrary, all representations and warranties of the parties
contained in this Agreement or in any Schedule hereto, or any certificate,
document or other instrument delivered in connection herewith, which, in order
to be given proper effect must survive Closing, shall survive the Closing until
eighteen (18) months following the Effective Date (the “Survival Date”);
provided, however, that (i) the representations under Section 4.03(o) shall
survive until thirty (30) days after the expiration of any applicable statute of
limitations of such representations, and (ii)  the representations under
Sections 4.03(a) (b) (c) (d) and (k), and 4.04 (a) (b) and (f) shall not
expire.  No Action may be brought with respect to any of the representations and
warranties that survive until the Survival Date, unless written notice thereof,
setting forth in reasonable detail the claimed misrepresentation or breach of
warranty, shall have been delivered to the party alleged to have breached such
representation or warranty prior to the Survival Date.  No Action may be brought
by the party seeking indemnification with respect to any representation or
warranty contained in this Agreement (and the other party hereto shall have no
liability with respect to such matter) unless such Action is brought within 60
days following the delivery of such notice by the party seeking

45

--------------------------------------------------------------------------------


indemnification.  In calculating any amount of Costs payable to Parent or Buyer
under this Article 7, the indemnifying party shall receive credit for
(a) insurance recoveries received by the indemnified party offsetting the amount
of loss, (b) the amount accrued or reserved against as a liability on the
Effective Date Balance Sheet with respect to such loss (or, in the case of any
such loss comprised of the loss of, or the reduced value of, any asset, the
extent to which such asset was written down on the Effective Date Balance Sheet
to reflect such reduction in value), and (c) any recoveries from third parties
pursuant to indemnification or otherwise with respect thereto.  Any party
receiving indemnity shall assign to the indemnifying party all of its claims for
recovery against third parties as to such Costs, whether by insurance coverage,
contribution claims, subrogation or otherwise.

7.03                           Limits on Indemnification.  (a) Notwithstanding
any provision to the contrary contained in this Agreement, Buyer shall not make
any claim against Parent for any breach of representations and warranties under
this Agreement (i) for any individual Cost that is less than $1,000 (any such
Cost being a “De Minimis Cost”) and (ii) except as set forth in the next
sentence, until the dollar amount of all such claims (excluding for this purpose
all De Minimis Costs), together with any indemnification amount payable by
Parent under Article 7, after deducting the credits described in Section 7.02,
shall exceed, in the aggregate (under all such agreements), the amount of the
Deductible, and, if the Deductible is exceeded, except as set forth in the next
sentence, Parent shall be required to pay only the amount of such excess over
the Deductible; provided that Parent’s obligation and liability for any and all
breaches of the representations and warranties set forth in this Agreement shall
not exceed, in the aggregate (under all such agreements), the amount of the
Cap.  With respect to claims by Buyer against Parent for indemnification for a
breach of the representations and warranties set forth in Section 4.03(aa), such
claims will not be subject to the Deductible.

(b)                                 Any breach of a representation or warranty
hereunder disclosed to the other party after the execution and delivery of this
Agreement and prior to the Closing shall not affect the right of such other
party to elect not to close the transactions contemplated by this Agreement (it
being understood and agreed that if, despite such right of such other party to
elect not to close by reason of the breach so disclosed, such other party
nevertheless elects to close, thereby waiving such breach, such other party
shall thereafter have no claim by reason of, in connection with or arising from
any such disclosed breach).

(c)                                  Anything in this Article 7 to the contrary
notwithstanding, the rights and obligations of the parties with respect to
indemnification for any and all Tax matters shall be governed by Section 5.07
hereof.

7.04                           Indemnification by Buyer.  From and after the
Effective Date, Buyer shall indemnify and hold harmless Parent, its Affiliates,
each of their respective directors, officers, employees and agents, and each of
the heirs, executors,

46

--------------------------------------------------------------------------------


successors and assigns of any of the foregoing (collectively, the “Parent
Indemnified Parties”) from and against any and all Costs incurred by or asserted
against any of Parent Indemnified Parties in connection with or arising from any
(a) Costs incurred by or asserted against any Parent Indemnified Party arising
out of or in connection with any of the businesses, assets, operations or
activities of ERC (including any predecessor of ERC and any former business,
asset, operation or activity of ERC), owned or conducted, from and after the
Effective Date, including, without limitation, any Costs based on negligence,
gross negligence, strict liability, intentional tort or any other theory of
liability, whether in law (whether common or statutory) or equity, and (b) 
Costs incurred by or asserted against any of Parent Indemnified Parties in
connection with or arising from any breach of any representation or warranty
which survives the Closing made by or on behalf of Buyer under this Agreement.

7.05                           Indemnification by Parent.  From and after the
Effective Date, Parent shall indemnify and hold harmless Buyer, Buyer’s
Affiliates (including ERC after the Effective Date), each of their respective
directors, officers, employees and agents, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Buyer
Indemnified Parties”) from and against any and all Costs incurred by or asserted
against any of the Buyer Indemnified Parties in connection with or arising from
any breach of any representation or warranty that survives the Closing made by
or on behalf of Parent under this Agreement.

7.06                           Third-Party Claims.  If a claim by a third party
is made against a Parent Indemnified Party or a Buyer Indemnified Party
(collectively, an “Indemnified Party”), and if such Indemnified Party intends to
seek indemnity with respect thereto under this Article 7, such Indemnified Party
shall promptly notify the indemnifying party of such claims.  Such notification
shall be given within ten (10) days after receipt by the Indemnified Party of
notice of such suit or proceeding; shall be accompanied by reasonable supporting
documentation submitted by such third party (to the extent then in the
possession of the Indemnified Party); and shall describe in reasonable detail
(to the extent known by the Indemnified Party) the facts constituting the basis
for such suit or proceeding and the amount of the claimed damages; provided,
however, that no delay or deficiency on the part of the Indemnified Party in so
notifying the indemnifying party shall relieve the indemnifying party of any
liability or obligation hereunder except to the extent of any liability caused
by or arising out of such failure, except and only to the extent where the
indemnifying party is prejudiced by such delay.  Within twenty (20) days after
delivery of such notification, the indemnifying party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such suit or
proceeding with counsel reasonably satisfactory to the Indemnified Party;
provided, however, that (i) the indemnifying party may only assume control of
such defense if it acknowledges in writing to the Indemnified Party that any
damages that may be assessed against the Indemnified Party in connection with
such suit or proceeding constitute “Costs” for which the Indemnified Party shall
be indemnified pursuant to this Article 7, and (ii) the indemnifying party may
not assume control of the

47

--------------------------------------------------------------------------------


defense of a suit or proceeding involving criminal liability or in which any
relief other than monetary damages is sought against the Indemnified Party.

In addition, notwithstanding anything to the contrary in the foregoing, in the
event that an Indemnified Party in good faith determines that the conduct of the
defense of any claim, suit or proceeding or any proposed settlement of any such
claim, suit or proceeding by the indemnifying party might be expected to
adversely affect the Indemnified Party’s Tax liability or the ability of the
Indemnified Party to conduct its business (including relationships with
Governmental Authorities, customers, suppliers or other Persons with whom the
Indemnified Party conducts business), the Indemnified Party shall have the right
at all times to take over and assume control over the defense, settlement or
negotiations relating to any such claim, suit or proceeding at the sole cost of
the indemnifying party.  If the indemnifying party does not so assume control of
such defense, the Indemnified Party shall control such defense.  The party not
controlling such defense (the “Non-controlling Party”) may participate therein
at its own expense; provided, however, that if the indemnifying party assumes
control of such defense and the Indemnified Party reasonably concludes that the
indemnifying party and the Indemnified Party have conflicting interests or
different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Party shall be
considered “Costs” for purposes of this Agreement.

The party controlling such defense (the “Controlling Party”) shall keep the
Non-controlling Party reasonably advised of the status of such suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto.  The
Non-controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such suit or proceeding (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party in the defense of such suit or proceeding.  The indemnifying
party shall not, except with the consent of the Indemnified Party, enter into
any settlement that does not include as an unconditional term thereof the giving
by the Person or Persons asserting such claim to all Indemnified Parties of
unconditional release from all liability with respect to such claim or consent
to entry of any judgment.  The Indemnified Party shall not agree to any
settlement of, or the entry of any judgment arising from, any such suit or
proceeding without the prior written consent of the indemnifying party, which
shall not be unreasonably withheld or delayed.

8.             Termination

8.01                           Termination.  This Agreement may be terminated
and the Purchase may be abandoned at any time prior to the Effective Date:

(a)                                  Mutual Consent.  By the mutual written
consent of Parent and Buyer.

48

--------------------------------------------------------------------------------


(b)                                 Breach.  By Parent or Buyer, in the event of
either:  (1) a breach by the other party of any representation or warranty
contained herein, which breach cannot be or has not been cured within 30 days
after the giving of written notice to the breaching party of such breach, or
(2) a breach by the other party of any of the covenants or agreements contained
herein, which breach cannot be or has not been cured within 30 days after the
giving of written notice to the breaching party of such breach, provided that
such breach (whether under (1) or (2) above) would be reasonably likely,
individually or in the aggregate with other breaches, to result in a Material
Adverse Effect.

(c)                                  Delay.  By Parent or Buyer, in the event
that the Purchase is not consummated by December 31, 2004.

(d)                                 No Approval.  By Parent or Buyer, in the
event that the approval of any Governmental Authority required for consummation
of the Purchase and the other transactions contemplated by this Agreement shall
have been denied by final nonappealable action of such Governmental Authority
after good faith efforts by the Party to obtain such approval.

8.02                           Effect of Termination and Abandonment.  In the
event of termination of this Agreement and the abandonment of the Purchase
pursuant to this Article 8, no party to this Agreement shall have any liability
or further obligation to any other party to this Agreement, except (a) as set
forth in Sections 5.02, 5.03(b), 5.03(c), 8.03 and 9.06 hereof, and (b) that
termination will not relieve a breaching party from liability for any willful
breach of this Agreement giving rise to such termination.

8.03                           Performance Fee.  If Parent is unable to satisfy
the conditions set forth in Section 6.03 by December 31, 2004, and provided
Buyer and Guarantor are in compliance in all material respects with their
obligations under this Agreement, then the Purchase Price will be reduced  by
Two Million Dollars ($2,000,000).  If Buyer or Guarantor is unable to satisfy
the conditions set forth in Section 6.02 by December 31, 2004, and provided
Parent is in compliance in all material respects with its obligations under this
Agreement, then the Purchase Price will be increased by Two Million Dollars
($2,000,000).  The right to this fee is separate and distinct from the right to
termination pursuant to Section 8.01(c) above.

9.             Miscellaneous

9.01                           Waiver; Amendment.  Prior to the Effective Date,
any provision of this Agreement may be (a) waived in writing signed by the party
benefited by the provision, or (b) amended or modified at any time by an
agreement in writing signed by each party hereto executed in the same manner as
this Agreement.

9.02                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to constitute an
original.  Facsimile signatures

49

--------------------------------------------------------------------------------


shall in all respects have the same weight, force and legal effect and shall be
fully valid, binding and enforceable as if such signed facsimile copies were
original documents bearing original signatures.

9.03                           Governing Law.  This Agreement is governed by,
and will be interpreted and enforced in accordance with, the laws of the State
of Illinois applicable to contracts made and to be performed entirely within
such State, without regard to conflicts of laws principles that would require
the application of laws of any other jurisdiction.

9.04                           Waiver of Jury Trial.  Each party hereto
acknowledges and agrees that any controversy that may arise under this Agreement
is likely to involve complicated and difficult issues, and therefore each such
party hereby irrevocably and unconditionally waives any right such party may
have to a trial by jury in respect of any litigation directly or indirectly
arising out of or relating to this Agreement, or the transactions contemplated
by this Agreement.  Each party certifies and acknowledges that (a) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver, (b) each party understands and has considered
the implications of this waiver, (c) each party makes this waiver voluntarily,
and (d) each party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 9.04.

9.05                           Assignment.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties hereto,
and any purported assignment in violation of this Section 9.05 shall be null and
void.  Notwithstanding the foregoing, Buyer may assign any of its rights,
interests or obligations hereunder to any of its Affiliates.

9.06                           Expenses.  Each party hereto will bear all
expenses incurred by it in connection with this Agreement and the transactions
contemplated hereby, unless otherwise specified in this Agreement.

9.07                           Notices.  All notices, requests and other
communications hereunder to a party shall be in writing and shall be deemed
given if personally delivered, telecopied (with confirmation) or mailed by
registered or certified mail (return receipt requested) to such party at its
address set forth below or such other address as such party may specify by
notice to the parties hereto.

If to Buyer or Guarantor, to:

 

c/o SIRVA, Inc.

700 Oakmont Lane

Westmont, IL 60559

 

50

--------------------------------------------------------------------------------


 

Attention: General Counsel

Telephone: 630-570-3000

Facsimile: 630-468-4706

 

With a copy to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60610

Attention: Robert F. Wall, Esq.

Telephone: (312) 558-5600

Facsimile: (312) 558-5700

 

If to Parent, to:

Standard Federal Bank National Association

2600 W. Big Beaver Road

Troy, MI 48084

Attention: Thomas M. Goldstein

Telephone:

Facsimile:

 

With a copy to:

LaSalle Bank Corporation

135 S. LaSalle Street, Suite 925

Chicago, IL 60603

Attention: Timothy D. Kaiser, Esq.

Telephone: (312) 904-5046

Facsimile: (312) 904-1104

 

With a copy to:

Vedder, Price, Kaufman & Kammholz, P.C.

222 North LaSalle Street, Suite 2600

Chicago, Illinois 60601-1003

Attention:

Robert J. Stucker, Esq.

 

Daniel C. McKay, II, Esq.

 

Jeffrey C. Davis, Esq.

Telephone: (312) 609-7500

Facsimile: (312) 609-5005

 

9.08                           Entire Understanding; No Third Party
Beneficiaries.  This Agreement represents the entire understanding of the
parties hereto with reference to the transactions contemplated hereby and
thereby and this Agreement supersedes any and all other oral or written
agreements heretofore made, other than the Confidentiality Agreement as set
forth in Section 5.03(c).  No representation,

51

--------------------------------------------------------------------------------


warranty, inducement, promise, understanding or condition not set forth in this
Agreement has been made or relied on by any party in entering into this
Agreement.  Nothing in this Agreement, expressed or implied, is intended to
confer upon any person, other than the parties hereto or their respective
successors, any rights, remedies, obligations or liabilities under or by reason
of this Agreement, other than as may be provided in the Confidentiality
Agreement.

9.09                           Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this Agreement, or the application
thereof to any person or entity or any circumstance, is found by a court or
other Governmental Authority of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted
therefore in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

*  *  *

[The next page is a signature page.]

52

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

NORTH AMERICAN INTERNATIONAL
HOLDING CORPORATION

 

 

 

By:

/s/ Ralph A. Ford

 

 

Name: Ralph A. Ford

 

 

Title: Vice President

 

 

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

By:

/s/ Brian P. Kelley

 

 

Name: Brian P. Kelley

 

 

Title: President

 

 

 

 

STANDARD FEDERAL BANK
NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Thomas Goldstein

 

 

Name: Thomas Goldstein

 

 

Title:

 

 

 

Solely with respect to Section 5.11 only: 

 

 

 

 

 

ABN AMRO NORTH AMERICA
HOLDING COMPANY

 

 

 

 

 

By:

/s/ Thomas Goldstein

 

 

 

 

Name: Thomas Goldstein

 

 

 

Title: CFO and SVP

 

 

 

 

53

--------------------------------------------------------------------------------